Exhibit 10.7

 

Execution version

 

SHARE PURCHASE AGREEMENT

 

by and among

 

VIRTUSA INTERNATIONAL B.V.

 

AND

 

the individuals and entities listed in Schedule I

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 PURCHASE AND SALE OF THE SHARES

1

1.1

Purchase and Sale

1

1.2

The Closing

2

1.3

Closing Adjustment Statement

3

1.4

The Post-Closing Adjustment Payments

5

1.5

Earn-out

6

 

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS

8

2.1

Organization; Corporate Power and Licenses of the Company

8

2.2

Capitalization and Related Matters

9

2.3

Company Subsidiaries: Investments

9

2.4

Authorization: No Breach

9

2.5

Financial Statements

10

2.6

Assets

11

2.7

Tax Matters

11

2.8

Contracts and Commitments

13

2.9

Intellectual Property Rights

15

2.10

Litigation, Etc.

17

2.11

Brokers

17

2.12

Insurance

17

2.13

Employees

17

2.14

Employee Benefit Plans

19

2.15

Compliance with Laws

20

2.16

Affiliated Transactions

20

2.17

Customers and Suppliers

20

2.18

Real Property

21

2.19

Environmental and Safety Matters

21

2.20

Legal Compliance

22

2.21

Absence of Certain Developments

22

2.22

Bank Accounts

24

2.23

Privacy of Individually Identifiable Personal Information

24

2.24

Payments, loans and securities

24

2.25

Statements True and Correct

24

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER

24

3.1

Organization of Buyer

24

3.2

Authorization of Transaction

24

3.3

Non-contravention

24

3.4

Brokers

25

3.5

Statements True and Correct

25

 

 

 

ARTICLE 4 ADDITIONAL AGREEMENTS

25

4.1

Expenses

25

4.2

Tax Matters

25

4.3

Confidentiality; Non-Compete: Non-Solicitation

26

 

i

--------------------------------------------------------------------------------


 

4.4

Litigation Support

30

4.5

Transition Services

30

4.6

Key Employee Bonus Pool

30

4.7

Discharge of Director Liability

31

4.8

Operation and management of the Group Companies during the Earn-Out Period

31

 

 

 

ARTICLE 5 DELIVERABLES

31

5.1

Selling Shareholder Deliverables

31

5.2

Buyer Deliverables

32

5.3

Shareholder Meetings

33

5.4

Escrow Agreement

33

 

 

 

ARTICLE 6 REMEDIES FOR BREACHES OF THIS AGREEMENT AND OTHER MATTERS

33

6.1

Survival of Representations and Warranties

33

6.2

Indemnification of Buyer

33

6.3

Indemnification Provisions for Benefit of the Selling Shareholders

36

6.4

Matters Involving Third Parties

37

6.5

Manner of Payment

38

6.6

Insurance and Third Party Recovery

38

6.7

Offset

38

6.8

Delivery and Release of Escrow Amount

38

 

 

 

ARTICLE 7 CERTAIN DEFINITIONS

39

7.1

Additional Definitions

44

 

 

 

ARTICLE 8 MISCELLANEOUS

45

8.1

No Third Party Beneficiaries

45

8.2

Entire Agreement

45

8.3

Successors and Assigns

45

8.4

Counterparts

46

8.5

Headings

46

8.6

Notices

46

8.7

Governing Law and Disputes

47

8.8

Amendments and Waivers

47

8.9

Incorporation of Schedules

48

8.10

Construction

48

8.11

Severability of Provisions

48

8.12

Specific Performance

48

8.13

Successor Laws

49

8.14

Release of the Company

49

 

 

 

ARTICLE 9 APPOINTMENT OF SELLER SHAREHOLDER REPRESENTATIVE

49

9.1

Powers of Attorney

49

9.2

Replacement of the Seller Shareholder Representative

50

9.3

Actions of the Seller Shareholder Representative; Liability of the Seller
Shareholder Representative

50

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1

Selling Shareholders

 

 

 

 

Schedule 1.2 (b) (i)

Calculation Purchase Price

 

 

 

 

Schedule 1.2 (b) (ii)

Purchase Price allocated on the Selling Shareholders

 

 

 

 

Schedule 1.5(a)

Definition of Group Company Revenues and EBITA

 

 

 

 

Schedule 2.2

Company Share register

 

 

 

 

Schedule 2.3

Company Subsidiaries

 

 

 

 

Schedule 2.5

Latest Balance Sheet and Audited Accounts

 

 

 

 

Schedule 2.6

Indebtedness

 

 

 

 

Schedule 2.7(a)

Disclosure to Section 2.7(a)

 

 

 

 

Schedule 2.7(b)

Exceptions from good operating condition

 

 

 

 

Schedule 2.7(c)

Properties/assets not owned or leased

 

 

 

 

Schedule 2.8(b)

Disclosure to Section 2.8(b)

 

 

 

 

Schedule 2.9(a)

Material Contracts

 

 

 

 

Schedule 2.9(d)

Previously used names

 

 

 

 

Schedule 2.10(a)

Company Intellectual Property

 

 

 

 

Schedule 2.10(b)

Disclosure to Section 2.10(b)

 

 

 

 

Schedule 2.10(d)

Pending or threatened IPR claims

 

 

 

 

Schedule 2.10(e)

IPR infringements

 

 

 

 

Schedule 2.10(f)

Third party compensation/consideration

 

 

 

 

Schedule 2.12

Group Company Brokers

 

 

 

 

Schedule 2.13

Insurance policies

 

 

 

 

Schedule 2.14

Employees and independent contractors

 

 

 

 

Schedule 2.15(a)

Employee Benefit Plan

 

 

 

 

Schedule 2.15(e)

Employee Benefit Plan related documents

 

 

 

 

Schedule 2.17

Affiliated Transactions

 

 

iii

--------------------------------------------------------------------------------


 

Schedule 2.18(a)

Customers

 

 

 

 

Schedule 2.18(b)

Suppliers

 

 

 

 

Schedule 2.19(b)

Leased Real Property

 

 

 

 

Schedule 2.21

Consents

 

 

 

 

Schedule 2.22

Disclosure to Section 2.22

 

 

 

 

Schedule 2.22(r)

Pre-Closing Dividend

 

 

 

 

Schedule 2.23

Bank Accounts

 

 

 

 

Schedule 2.25

Disclosure to Section 2.25

 

 

 

 

Schedule 3.4

Buyer’s Brokers

 

 

 

 

Schedule 4.3(d)

Key Stockholders

 

 

 

 

Schedule 4.9

Post-Closing Consent

 

 

 

 

Schedule 4.10

List of Key Employees

 

 

 

 

Schedule 5.1(b)

Payoff letters and releases

 

 

 

 

Schedule 5.1(c) (1)

Employment Agreement with MD

 

 

 

 

Schedule 5.1(c)(2)

Employment Agreements templates

 

 

 

 

Schedule 5.4

Escrow Agreement

 

 

iv

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made as of January 2, 2014,
by and among the persons and entities listed on Schedule 1 hereto (the “Selling
Shareholders”) and Virtusa International B.V., reg. no. 34295390, a private
limited liability company organized under the laws of the Netherlands (“Buyer”).
Terms used herein and not otherwise defined herein shall have the meaning given
such terms in Article 7 hereof.

 

WHEREAS:

 

A                                       TradeTech Consulting Scandinavia AB,
reg. no. 556510-7918, a company duly incorporated and organized under the laws
of Sweden, having its principal office at Strandvägen 5 B, SE-114 51 Stockholm,
Sweden (the “Company”) has a share capital of SEK 477,000 divided into 23,850
shares with a quota value of SEK 20 each (the “Shares”).

 

B                                       As described on Schedule 2.2, the
Selling Shareholders own all of the Shares.

 

C                                       The Company owns all issued and
outstanding shares in Tradevelop AB (Sweden), CAMAGO Consulting AB (Sweden),
TradeTech Consulting B.V. (Netherlands) and Tradetech Consulting Scandinavia ApS
(Denmark), as listed in Schedule 2.3 (the “Company Subsidiaries”). The Company
and the Company Subsidiaries are hereinafter collectively referred to as the
“Group Companies” and each of them individually as a “Group Company”.

 

D                                       The business of the Group Companies is
to provide IT services, including consultancy services and business support
targeting the treasury, asset management and capital markets segments, as well
as banking and financial services industries (the “Business”).

 

E                                        The Buyer desires to purchase all of
the Shares of the Company and thereby own indirectly all of the shares and
securities in the Company Subsidiaries, subject to the terms and conditions set
out in this Agreement.

 

F                                         The Selling Shareholders desire to
sell to the Buyer all of the Shares subject to the terms and conditions set out
in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

 

ARTICLE 1
PURCHASE AND SALE OF THE SHARES

 

1.1                              Purchase and Sale.

 

(a)                       Pursuant to the terms and subject to the conditions
set forth herein, at the Closing (as defined below) and in the amounts and for
an aggregate purchase price as determined pursuant to this Article 1, the
Selling Shareholders shall sell, assign, transfer, convey and deliver to Buyer,
and Buyer shall accept and purchase from the Selling Shareholders, the Shares
free and clear of all Liens as set forth on the attached Schedule 2.2 in
exchange for the Purchase Price (as defined below). For the avoidance of doubt,
in connection with such purchase and sale, Buyer shall own, upon the
consummation of the transactions contemplated by the Transaction Documents, all
of the outstanding Shares in the Company

 

--------------------------------------------------------------------------------


 

(and indirectly all the shares and securities of the Company Subsidiaries) free
and clear of all Liens.

 

(b)                       Each Selling Shareholder hereby waive all and any of
its pre-emption and post-sale purchase rights in relation to the Shares under
the articles of association of the Company and/or as provided for in the
Shareholders’ Agreement (as defined below).

 

1.2                              The Closing.

 

(a)                       The closing of the purchase and sale of the Shares
(the “Closing”) shall take place at the offices of Advokatfirman Törngren
Magnell, Västra Trädgårdsgatan 8, SE-111 53 Stockholm, Sweden, at 10:00 a.m.
local time in Sweden on the date of this Agreement. The date of the Closing
hereunder is referred to herein as (the “Closing Date”).

 

(b)                       Subject to the terms and conditions set forth herein,
and on the basis of the representations, warranties, covenants and agreements
set forth herein, and in the following order:

 

(i)                           at the Closing, the initial purchase price to be
paid by Buyer for the Shares shall be Nineteen Million Nine Hundred Twenty
Thousand US Dollars ($19,920,000), less (v) an amount that the Group Companies’
Excess Net Debt is less than the Target Excess Net Debt (provided that to the
extent the Group Companies’ Excess Net Debt exceeds the Target Excess Net Debt,
Company shall immediately before, but upon, the Closing dividend any such excess
amount in Cash to the stockholders of Company), (w) less an amount that the
Group Companies’ Net Working Capital is less than the Net Working Capital Target
or plus an amount that the Group Companies Net Working Capital is more than the
Net Working Capital Target, (x) less an amount that the Group Companies’
Corporate Taxes Paid is less than the Group Companies’ Corporate Taxes Payable
or plus an amount that the Group Companies’ Corporate Taxes Paid is more than
the Group Companies’ Corporate Taxes Payable less (y) an amount of any other
Indebtedness of the Group Companies (not covered by Net Debt) in existence as of
the Closing (after giving effect to any fees, premiums, penalties and other
amounts to be incurred assuming repayment of all Indebtedness of the Group
Companies in full on such date) all as set out in Schedule 1.2 (b) (i), less
(z) the Group Company Transaction Expenses (the “Purchase Price”). The Purchase
Price shall be paid as provided in Section 1.2(b)(ii); provided that to the
extent adjustments are required to be made to the Purchase Price (i.e., increase
or decrease) per clauses (v), (w), (x), (y) or (z) above and the currency amount
calculated is a non-US dollar currency, the adjustment of Purchase Price (which
is in US dollars, increased or decreased) shall be based on the 30 day average
of the non-US dollar currency to US dollar exchange rate, according to the
Swedish Central Bank (Sw: Sveriges Riksbank) (www.riksbank.se/en/), calculated
as of the 30 day period prior to the Closing.

 

(ii)                        at the Closing, Buyer shall deliver, in exchange for
the Shares, the Purchase Price to the Selling Shareholders in the amounts as set
forth on Schedule 1.2 (b) (ii) in immediately available funds by wire transfer
to the account of the Selling Shareholders, designated by the Seller Shareholder
Representative by notice to Buyer, which notice shall be delivered not later
than two (2) Business Days prior to the Closing Date.

 

2

--------------------------------------------------------------------------------


 

(iii)                     at the Closing, Buyer shall deliver the Group Company
Transaction Expenses to the payees of all Group Company Transaction Expenses
which are required to be paid by the Group Companies as of the Closing Date and
which has reduced the Purchase Price (as specified in a payoff letter delivered
by the Seller Shareholder Representative on behalf of each Group Company to
Buyer before the Closing Date) by an amount equal to all such Group Company
Transaction Expenses, if any, with the result that following the Closing there
will be no further monetary obligations of any Group Company with respect to any
Group Company Transaction Expenses.  All amounts payable in cash to the Selling
Shareholders at Closing shall be paid in immediately available funds by wire
transfer to one or more accounts designated in writing by the Seller Shareholder
Representative.

 

(c)                        In addition to the foregoing, as applicable, the
Selling Shareholders shall deliver to Buyer or one or more of its designees such
deeds, bills of sale, endorsements, Consents, assignments and other good and
sufficient instruments of conveyance and assignment as Buyer shall deem
reasonably necessary to vest in Buyer or one or more of their designees all
right, title and interest in, to and under the Shares in the manner described
herein free and clear of all Liens and in form and substance reasonably
satisfactory to Buyer.

 

(d)                       On the date of Closing, Buyer shall withhold from the
Purchase Price, and deposit the amount of Two Million Four Hundred Forty-Four
Thousand Four Hundred Thirty Six US Dollars ($2,444,436) (including any interest
earned thereon) (the “Escrow Amount”) into an escrow account (“Escrow Account”)
and, subject to the terms and conditions of the Escrow Agreement (as defined
below), such amount, subject to adjustment pursuant to Section 1.4 and in
accordance with the terms of this Agreement, the Escrow Amount shall be held for
the purpose of the payment to Buyer of the Adjustment Amounts and post-closing
Purchase Price adjustments, if any such payments are required by Section 1.4,
and will serve as one source, but not the exclusive source, for the satisfaction
of any indemnification or other claims of any Buyer Party pursuant to Article 6.
On the date that is twelve (12) months following the Closing date, provided that
no Buyer Party has any claim for indemnification pursuant to Article 6 hereof,
any remaining Escrow Amount shall be released to the Selling Shareholders from
the Escrow Account.

 

(e)                        Closing Deliveries.

 

At the Closing, subject to and on the terms and conditions set forth in this
Agreement: (a) the Buyer shall deliver to the Seller Shareholder Representative,
as appropriate, each of the documents required to be delivered by the Buyer
pursuant to Section 5.2 that has not been delivered prior to the Closing Date;
and (b) Seller Shareholder Representative shall deliver to the Buyer each of the
documents required to be delivered by the Seller Shareholder Representative
pursuant to Section 5.1 that has not been delivered prior to the Closing Date.

 

1.3                              Closing Adjustment Statement.

 

(a)                       Not more than five (5) Business Days, but at least one
(1) Business Day, prior to the Closing Date, the Seller Shareholder
Representative shall in good faith cause to be prepared a balance sheet of the
Company (and each other Group Company) as of the Closing Date, in form and
substance reasonably satisfactory to Buyer (the “Closing Date Balance Sheet”),
which shall be prepared in a manner consistent with the Latest Balance Sheetand
shall include a statement of the amount of Corporate Taxes Paid, Corporate

 

3

--------------------------------------------------------------------------------


 

Taxes Payable, Target Excess Net Debt, Excess Net Debt, Net Debt, Net Working
Capital, Net Working Capital Target and the Net Working Capital Percentage (the
“Initial Closing Adjustment Statement”) in each case, for the 12 month period
ending on the Closing Date or at the Closing Date, which Seller Shareholder
Representative estimate will exist as of the close of business on the day
immediately preceding the Closing Date determined for accounting and tax
purposes as if such date were the Closing Date together with a representation
that such amount was determined in accordance with Accounting Principles
consistently applied; provided that the Initial Closing Adjustment Statement
(and all components thereof, including without limitation, Corporate Taxes Paid,
Corporate Taxes Payable, Target Excess Net Debt, Excess Net Debt, Net Debt, Net
Working Capital, Net Working Capital Target and the Net Working Capital
Percentage shall be reconciled to US GAAP by Buyer, and upon such
reconciliation, such US GAAP reconciliation shall be reflected in the Initial
Closing Adjustment Statement).

 

(b)                       As promptly as practicable, but no later than
seventy-five (75) days after the Closing Date, Buyer will cause to be prepared
and delivered to the Seller Shareholder Representative a certificate setting
forth Buyer’s calculation of each component of the Initial Closing Adjustment
Statement, including any resulting adjustments to the Purchase Price, including
reflecting the reconciliation of the Initial Closing Adjustment Statement to US
GAAP (“Buyer Closing Adjustment Statement”) per the terms and conditions of this
Agreement, including Section 1.2(b)(i) and the terms herein,.  Buyer will make
available to the Seller Shareholder Representative and their accountant all
reasonable records and work papers used in preparing the calculation of Buyer
Closing Adjustment Statement.

 

(c)                        If the Seller Shareholder Representative disagrees
with Buyer’s calculation of the Buyer Closing Adjustment Statement, or any
component thereof, delivered pursuant to Section 1.3(b), the Seller Shareholder
Representative may, within thirty (30) days after delivery of the documents
referred to in Section 1.3(b), deliver a written notice (the “Objection Notice”)
to Buyer disagreeing with such calculation and setting forth the Seller
Shareholder Representatives’ calculation of such amount (“Shareholder Closing
Adjustment Statement”). Any such Objection Notice shall specify those items or
amounts as to which the Seller Shareholder Representative disagrees, and the
Seller Shareholder Representative shall be deemed to have agreed with all other
items and amounts contained in Buyer’s calculation of the Buyer Closing
Adjustment Statement delivered pursuant to Section 1.3(b). If the Seller
Shareholder Representative does not deliver an Objection Notice within such
thirty (30) day period, then the amount of Buyer Closing Adjustment Statement
shall be deemed to be finally determined as set forth on Buyer’s calculation
thereof.

 

(d)                       If an Objection Notice shall be delivered pursuant to
Section 1.3(c), the Seller Shareholder Representative and Buyer shall, during
the fifteen (15) days following such delivery, use their reasonable best efforts
to reach agreement on the disputed items or amounts in order to determine, as
may be required, the amount of the Buyer Closing Adjustment Statement, which
amounts shall not be less than the amount thereof shown in Buyer’s calculations
delivered pursuant to Section 1.3(b), nor more than the amount thereof shown in
the Seller Shareholder Representative calculation delivered pursuant to
Section 1.3(c) as set forth in the Shareholder Closing Adjustment Statement. If,
during such period, the Seller Shareholder Representative and Buyer are unable
to reach such agreement, either the Seller Shareholder Representative or Buyer
shall promptly thereafter cause a “big four” independent accounting firm of
nationally recognized standing reasonably satisfactory to the Seller Shareholder
Representative and Buyer, as the case may be, (who shall not have

 

4

--------------------------------------------------------------------------------


 

any material relationship with the Company, the Selling Shareholders or Buyer)
(“Independent Accounting Firm”) promptly to review this Agreement and the
disputed items or amounts for the purpose of calculating Buyer Closing
Adjustment Statement. In making such calculation, such Independent Accountant
Firm shall consider only those items or amounts in (i) the Shareholder Closing
Adjustment Statement, (ii) the Closing Date Balance Sheet or (iii) Buyer’s
calculation of the Buyer Closing Adjustment Statement as to which the Seller
Shareholder Representative has disagreed. The Independent Accountant Firm’s
determination will be based solely on presentations by the Seller Shareholder
Representative and Buyer and such Independent Accountant Firm shall deliver to
the Seller Shareholder Representative and Buyer as promptly as practicable (but
in any event within thirty (30) days of its retention) a report setting forth
such calculation (such date, the “Final Resolution Date”). Such report shall be
final and binding upon the Selling Shareholders and Buyer, except in cases of
manifest error or willful misconduct. The cost of such review and report shall
be borne by the Selling Shareholders if the difference between Final Closing
Adjustment Statement (as defined in Section 1.4(c) below) and the Selling
Shareholder’s calculation of Shareholder Closing Adjustment Statement delivered
pursuant to Section 1.3(c) is greater than the difference between Final Closing
Adjustment Statement and Buyer’s calculation of the Buyer Closing Adjustment
Statement delivered pursuant to Section 1.3(b), and by Buyer if the first such
difference is less than the second such difference. For the avoidance of doubt,
the Final Closing Adjustment Statement (and the components thereof) shall
reflect and shall comply with US GAAP.

 

1.4                              The Post-Closing Adjustment Payments.

 

(a)                       Buyer and the Selling Shareholders agree that they
will, and agree to cause their respective independent accountants to cooperate
and assist in the preparation of the Closing Date Balance Sheet and the
calculation of Initial Closing Adjustment Statement and in the conduct of the
reviews referred to in Section 1.3 including without limitation, the making
available to the extent necessary of books, written and electronic records, work
papers and personnel.

 

(b)                       If the Final Closing Adjustment Statement results in a
reduction of the Purchase Price, the Seller Shareholder Representative shall,
within fifteen (15) Business Days after the Final Resolution Date, deliver to
Buyer a duly executed form of joint written instruction for release and payment
of the aggregate amount by which the Final Closing Adjustment Statement
decreased the Purchase Price from the Escrow Account.

 

(c)                        If the Final Closing Adjustment Statement results in
an increase in the Purchase Price, Buyer shall, within fifteen (15) Business
Days after the Final Resolution Date, by wire transfer of immediately available
funds to the accounts designated by the Selling Shareholders or the Seller
Shareholder Representative, pay the aggregate amount by which the Final Closing
Adjustment Statement resulted in an increase to the Purchase Price calculated
under the terms herein. “Final Closing Adjustment Statement” means Buyer Closing
Adjustment Statement as shown in Buyer’s calculation delivered pursuant to
Section 1.3(b), if no Objection Notice with respect thereto is duly delivered
pursuant to Section 1.3(c); or, if an Objection Notice is delivered, as agreed
by Buyer and the Seller Shareholder Representative pursuant to Section 1.3(d) or
in the absence of such agreement, as shown in the Independent Accountant Firm’s
calculation delivered pursuant to Section 1.3(d); provided that, in no event
shall any Final Closing Adjustment Statement reflect an amount less than Buyer’s
calculation as set forth in Buyer Closing Adjustment Statement delivered
pursuant to Section 1.3(b), or more than the Selling Shareholder’s

 

5

--------------------------------------------------------------------------------


 

calculation as set forth in the Shareholder Closing Adjustment Statement
delivered pursuant to Section 1.3(c).

 

(d)                       To the extent adjustments are required to be made to
the Purchase Price (i.e., increase or decrease) per Sections 1.3 or 1.4 herein,
and the currency amount calculated for any Final Closing(1) Adjustment Statement
is a non-US dollar currency, the adjustment of Purchase Price (which is in US
dollars, increased or decreased) shall be based on the 30 day average of the
non-US dollar currency to US dollar exchange rate according to the Swedish
Central Bank (Sw: Sveriges Riksbank) (www.riksbank.se/en/) in such Final Closing
Adjustment Statement, calculated as of the 30 day period prior to the final
determination of the Final Closing Adjustment Statement under the terms herein.

 

1.5                              Earn-out.

 

(a)                       Earn-Out Statement.

 

Promptly, but in any event within seventy-five (75) days after the end of the 12
month period ending on December 31, 2014 (the “Earn-out Period”), Buyer shall in
good faith prepare or cause to be prepared and furnished to the Seller
Shareholder Representative a written statement (the “Earn-Out Statement”)
setting forth its calculation of the Group Company Revenues and EBITA (each as
defined on Schedule 1.5(a)), in each case, prepared in accordance with US GAAP
and Schedule 1.5(a) hereto for the Earn-out Period.  Following receipt of the
Earn-Out Statement for the Earn-out Period, the Seller Shareholder
Representative will be afforded a period of thirty (30) days to review the
Buyer’s calculation of the Group Company Revenues and EBITA under US GAAP and
the terms herein.  At or before the end of the thirty (30) day review period,
the Seller Shareholder Representative shall either (i) accept the Earn-Out
Statement in its entirety or (ii) deliver to the Buyer a written notice (a
“Dispute Notice”) setting forth a detailed explanation of those items in or
omitted from the Earn-Out Statement that the Seller Shareholder Representative
disputes, including the amount thereof (each, an “Item of Dispute”); provided,
that the only basis on which the Seller Shareholder Representative shall be
permitted to submit an Item of Dispute is that such Item of Dispute was not
prepared in accordance with the terms of this Agreement and Schedule 1.5(a), or
contains mathematical or clerical errors.  If the Seller Shareholder
Representative does not deliver a Dispute Notice to the Buyer within the thirty
(30) day review period, the Selling Shareholders and Seller Shareholder
Representative shall be deemed to have accepted the Earn-Out Statement in its
entirety.  If the Seller Shareholder Representative delivers a Dispute Notice in
which some, but not all, of the items in the Earn-Out Statement are properly
disputed, the Selling Shareholder shall be deemed to have accepted all of the
items not disputed other than those not directly disputed but which are affected
by an Item of Dispute.  The Parties shall and shall cause their respective
Affiliates to cooperate fully with Buyer in connection with the preparation of
the Earn-Out Statement in US GAAP.  After the delivery of the Earn-Out
Statement, Buyer shall cooperate with the Seller Shareholder Representative and
his/her or its representatives in connection with its review of the Earn-Out
Statement, including by providing the Seller Shareholder Representative and
his/her or its accountants reasonable

 

6

--------------------------------------------------------------------------------


 

access during business hours to materials used in the preparation of the
Earn-Out Statement.

 

(b)                       Group Company Revenue Record Retention.

 

During the Earn-out Period and for one (1) year thereafter, Buyer shall keep,
and shall cause its Affiliates to keep, complete and accurate books and records
of all Group Company Revenues.  Upon the written request of the Seller
Shareholder Representative, Buyer shall permit, and shall cause its Affiliates
to permit, at the expense of the Selling Shareholders, an independent certified
public accounting firm of recognized standing, selected by the Seller
Shareholder Representative and reasonably acceptable to the Buyer, to have
access during normal business hours to such of the records of the respective
Group Company, as the case may be as may be reasonably necessary to verify the
accuracy of the Earn-Out Statement; provided, however, that such accounting firm
has entered into a confidentiality agreement in reasonably customary form and
substance with the Buyer and the Group Companies, as the case may be.

 

(c)                        Dispute Resolution by the Parties.

 

If the Seller Shareholder Representative delivers a Dispute Notice to Buyer
within the required thirty (30) day period, Buyer and the Seller Shareholder
Representative shall use reasonable best efforts to resolve their differences
concerning the Items of Dispute, and if any Item of Dispute is so resolved, the
Earn-Out Statement shall be modified as necessary to reflect such resolution. 
If all Items of Dispute are so resolved, the Earn-Out Statement (as so modified)
shall be conclusive and binding on all Parties.

 

(d)                       Determination by Independent Accounting Firm.

 

If any Item of Dispute remains unresolved for a period of fifteen (15) days
after Buyer’s receipt of a Dispute Notice, then either the Buyer or the Seller
Shareholder Representative may, within five (5) days thereafter, submit the
dispute to Independent Accounting Firm.  Buyer and the Seller Shareholder
Representative shall each provide their respective calculations of the Group
Company Revenues and EBITA per US GAAP and the Items of Dispute in writing to
the Independent Accounting Firm and shall request that the Independent
Accounting Firm render a written determination, which determination (i) shall be
based solely on whether each such Item of Dispute was prepared in accordance
with the terms of this Agreement, including US GAAP, and Schedule 1.5(a) or
whether each such Item of Dispute contains a mathematical or clerical error or
errors and (ii) shall not be resolved so the final amount determined by the
Independent Accounting Firm is more favorable to the Selling Shareholders  than
the calculation(s) presented in any Item of Dispute delivered by the Seller
Shareholder Representative or more favorable to the Buyer than the
calculation(s) presented in any Item of Dispute delivered by Buyer, as to each
unresolved Item of Dispute as soon as reasonably practicable, but in no event
later than thirty (30) days after its retention, and the Parties shall cooperate
fully with the Independent Accounting Firm so as to enable it to make such
determination as quickly and as accurately as practicable.  The Independent
Accounting Firm’s determination as to each Item of Dispute submitted to it shall
be in writing and shall be conclusive and binding upon the Parties, absent
manifest error or willful misconduct, and the Group Company Revenues and/or
EBITA shall be modified to the extent necessary to reflect such determination. 
The fees and expenses of the Independent Accounting Firm shall be paid by the
Party whose

 

7

--------------------------------------------------------------------------------


 

calculation of the Group Company Revenues and/or EBITA, as applicable, is
furthest from the determination rendered by the Independent Accounting Firm.

 

(e)                        Final Group Company Revenues and EBITA.

 

The Group Company Revenues and EBITA shall be deemed final for the purposes of
this Section 1.5(e)  upon the earliest of (x) the failure of the Seller
Shareholder Representative to provide Buyer with a Dispute Notice within thirty
(30) days of the Buyer’s delivery of the Earn-Out Statement, (y) the resolution
of all Items of Dispute pursuant to Section 1.5 by the Seller Shareholder
Representative and the Buyer and (z) the resolution of all Items of Dispute,
pursuant to Section 1.5, by the Independent Accounting Firm.  Upon the final
determination of the Group Company Revenues and EBITA under US GAAP as further
set forth in this paragraph, Buyer shall adjust, if applicable, the Earn-Out
Statement accordingly and such adjusted Earn-Out Statement shall be deemed
final.

 

(f)                         Purchase Price Adjustment.

 

(i)                           For the Earn-out Period, if the amount of the
Group Company Revenues and EBITA as reflected on the Final Earn-Out Statement
for the Earn-out Period is equal to or greater than the Group Company Revenue
targets and the Group Company EBITA Target for the Earn-out Period as set forth
on Schedule 1.5(a) such that a payment is due to the Selling Shareholders under
Schedule 1.5(a) and the terms of this Agreement, the Purchase Price shall be
adjusted upward by the amounts as set forth in and subject to the terms and
conditions of  Schedule 1.5(a) and this Agreement.

 

(ii)                        The post-closing adjustment to the Purchase Price
and payment of the applicable Earn-out Amount with respect to the  Earn-out
Period, if any, payable by Buyer to the Selling Shareholders  pursuant to this
Section 1.5 and Schedule 1.5(a) hereto and the terms herein shall be paid in US
dollars to the Selling Shareholders in immediately available funds by wire
transfer within fifteen (15) Business Days after the Earn-out Statement for such
Earn-out Period becomes approved by the Buyer and by the Seller Shareholder
Representative and is final and binding upon the Parties under the terms herein.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS

 

As a material inducement to Buyer to enter into and perform its obligations
under this Agreement, each of the Selling Shareholders jointly and severally
represent and warrant to Buyer and its Affiliates that the statements contained
in this Article 2 are true and correct as of the Closing Date.

 

2.1                              Organization; Corporate Power and Licenses of
the Company.

 

Each Group Company is duly incorporated and validly existing and is in good
standing under the laws of the jurisdictions in which they were incorporated. 
Each Group Company possesses all requisite corporate power and authority and all
licenses, permits and authorizations necessary to own and operate its
properties, to carry on its businesses as now conducted and to carry out the
transactions contemplated by this Agreement and the Transaction Documents. 
Copies of each Group Company’s certificate of formation and organizational
documents, previously provided to Buyer, reflect all amendments made thereto at
any time prior to the Closing Date and are correct and complete. The Group
Companies are not and have never been member of a partnership in

 

8

--------------------------------------------------------------------------------


 

accordance with the Swedish Partnership and non-partnership Act (Sw: lag
(1980:1102 om handelsbolag och enkla bolag). None of the Group Companies have
filed (or have filed against either of them) any petition for their winding-up,
are not insolvent within the meaning of applicable law, rules or regulations or
similar requirements, and have not made any assignment in favor of their
creditors, nor has any petition for receivership or any administration order
been presented in respect of any of the Group Companies. None of the Group
Companies has initiated any proceedings with respect to a compromise or
arrangement with their creditors or for the dissolution, liquidation or
reorganization of any of the Group Companies or the winding-up or cessation of
the Business, no receiver or administrative receiver or liquidator has been
appointed in respect of any of the Group Companies or any of their material
assets.

 

2.2                              Capitalization and Related Matters.

 

As of the Closing, the Shares of the Company shall consist of the number of
authorized shares as set out on Schedule 2.2 and the Shares shall consist of the
number of issued and outstanding shares held by the Selling Shareholders as set
out on Schedule 2.2 hereto.  The share register of the Company as enclosed in
Schedule 2.2 accurately and correctly reflects the present ownership of the
Company and is up to date and complete in all respects and which will be
delivered in original to Buyer on Closing. Except for the Shares, there are no
arrangements or commitments which call for the issue or transfer of any shares,
warrants, options, convertible debentures or other securities of either of the
Group Companies (including the Company).  As of the Closing, all of the Shares
shall be validly issued, fully paid and free and clear of any Liens. 
Immediately after the Closing, Buyer shall own the Shares, free and clear of any
Liens, as set out on Schedule 2.2 hereto which constitutes the entire issued
share capital of the Company.  Except as provided for in the articles of
association of the Company and in the Shareholders’ Agreement, there are no
statutory, registered or contractual equity holder preemptive rights or rights
of refusal with respect to the Shares.  The Company has not, and no other Group
Company, has violated any applicable securities laws in connection with the
offer, sale or issuance of any of its equity securities.  Except for the
Shareholders’ Agreement, there are no agreements with respect to the voting or
transfer of the Shares.  All of the Shares are owned by the Selling
Shareholders.  No former shareholder of any Group Company has any claim or
rights against any such Group Company that remains unresolved or to which any
Group Company has or may have (now or in the future) any Liability.

 

2.3                              Company Subsidiaries: Investments.

 

All of the Company Subsidiaries and investments in other Persons of any kind are
listed on Schedule 2.3.  Except as set forth on Schedule 2.3, the Company owns
directly each of the outstanding shares and/or securities of capital stock or
other equity interest of each Company Subsidiary, free and clear of any
encumbrances.  Each Company Subsidiary is a corporation or limited liability
company or similar foreign entity duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization.  Each Company Subsidiary does not own directly or
indirectly any interest or investments in any Person of any kind.  Each Company
Subsidiary is duly qualified to do business and is in good standing as a foreign
corporation in the jurisdictions listed on Schedule 2.3.

 

2.4                              Authorization: No Breach.

 

Each Selling Shareholder has the power and authority to enter into this
Agreement and to carry out his/her/its obligations hereunder.  The execution and
delivery of this Agreement and the performance by each such Selling Shareholder
of his/her or its obligations hereunder have been

 

9

--------------------------------------------------------------------------------


 

duly authorized, and no other proceedings on the part of each Selling
Shareholder are necessary to authorize such execution, delivery and
performance.  This Agreement has been duly executed by each such Selling
Shareholder and constitutes the valid and legally binding obligation of such
Selling Shareholder enforceable against such Selling Shareholder in accordance
with its terms.  The execution, delivery and performance of the Transaction
Documents to which each Selling Shareholder are a party have been duly
authorized by and each such Selling Shareholder, as the case may be.  Each
Transaction Document to which any Selling Shareholder is a party constitutes a
valid and binding obligation of such Person, enforceable in accordance with its
terms.  Except as set forth on the attached Schedule 2.21, the execution and
delivery by each Selling Shareholder (including the Seller Shareholder
Representative) of this Agreement, and all other Transaction Documents to which
such Person is a party, and the fulfillment of and compliance with the
respective terms hereof and thereof, do not and shall not (i) conflict with or
result in a breach of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in the creation of any Lien upon the Shares or any
asset or property of the Company or any Group Company pursuant to, (iv) give any
third party the right to modify, terminate or accelerate any obligation under,
(v) result in a violation of, or (vi) require any exemption or other action by
or notice or declaration to, or filing with, or other Consent from, any
Governmental Entity pursuant to, the charter, articles of association or bylaws
or equivalent governing document of the Company, or any Group Company or any
Legal Requirement to which the Company, any Group Company or any Selling
Shareholder or any of their Affiliates or any of their assets or properties is
subject, or any Contract order, judgment or decree to which the Company, any
Group Company or any Selling Shareholder or any of its Affiliates or any of
their assets or properties is subject.

 

2.5                              Financial Statements.

 

(a)                       Attached hereto as Schedule 2.5 are copies of (i) the
Company’s unaudited consolidated balance sheet at October 31, 2013 (the “Latest
Balance Sheet”) and the related statements of income and cash flows for the
10-month period then ended and (ii) each of the Group Companies’ audited balance
sheets and related statements of income and cash flows for the fiscal years
ended December 31, 2010, 2011 and 2012 (the “Audited Accounts”).  The Audited
Accounts have been prepared in accordance with the Accounting Principles
consistently applied throughout the periods covered thereby and in accordance
with the books and records of the Group Companies, and presents fairly the
financial condition, results of operations, shareholders’ equity and cash flows
of the Group Companies as of the dates and for the periods referred to therein
and are complete and accurate in all respects .  The Latest Balance Sheet has
been prepared in accordance with past practices and, in all material respects,
presents a true and fair view of the financial position of the Group Companies
as of the dates set forth therein.

 

(b)                       The accounts receivable of the Group Companies as set
forth on the Latest Balance Sheet or arising since the date thereof are valid
and genuine; and have arisen solely out of bona fide sales and deliveries of
goods, performance of services and other business transactions in the ordinary
course of business.  The allowance for bad debt on the Latest Balance Sheet has
been determined in accordance with past practices and in accordance with the
Accounting Principles consistently applied throughout the periods.

 

(c)                        Each Group Company, including the Company, has
designed and maintains such internal accounting controls and procedures as are
reasonably necessary to provide assurance regarding the reliability of the
financial statements of each Group Company, including controls and procedures
that provide reasonable assurance that (i) the financial records and financial
statements are complete and accurate in all respects; (ii) transactions are
executed

 

10

--------------------------------------------------------------------------------


 

in accordance with management’s specific authorization where such authorization
is required; (iii) transactions are recorded as necessary to permit preparation
of the financial statements of the each Group Company and to maintain
accountability for assets and liabilities of each Group Company; (iv) access to
the assets of each Group Company is permitted only in accordance with
management’s authorization; (v) the reporting of the assets and liabilities of
each Group Company is compared with the existing assets and liabilities of such
Group Company at regular intervals; and (vi) accounts, notes and other
receivables are recorded accurately and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.

 

2.6                               Absence of Undisclosed Liabilities.

 

Each Group Company has no Liability and there is no basis for any proceeding,
hearing, investigation, charge, complaint or claim with respect to any
Liability, except for (i) Liabilities reflected on the face of the Latest
Balance Sheet and (ii) Liabilities of the type reflected on the face of the
Latest Balance Sheet which have arisen since the date of the Latest Balance
Sheet in the ordinary course of business (none of which relates to breach of
Contract, breach of warranty, tort, infringement, violation of or Liability
under any Legal Requirements, or any action, suit or proceeding and all of which
will be reflected in Net Working Capital as of the Closing Date).  Except as set
forth on the attached Schedule 2.6, no Group Company has any outstanding
Indebtedness.

 

2.7                              Assets.

 

All of the Group Company’s assets are located at the premises with respect to
each Group Company as disclosed on Schedule 2.19(b).  Except as set forth on the
attached Schedule 2.7(a), each Group Company has good and marketable title to,
or a valid leasehold interest in, the properties and assets, tangible or
intangible, used by it, located on its premises or, if applicable, shown on the
Latest Balance Sheet or acquired thereafter, free and clear of all Liens. 
Except as described on the attached Schedule 2,7(b), the Company’s equipment and
other tangible assets are in good operating condition (normal wear and tear
excepted) and are fit in all respects for use in the ordinary course of
business.  Except as described on the attached Schedule 2.7(c), the Company
owns, or has a valid leasehold interest in, all properties and assets necessary
or desirable for the conduct of its businesses as presently conducted.

 

2.8                              Tax Matters.

 

(a)                       Each Group Company has timely filed all Tax Returns
required to be filed by it, each such Tax Return has been prepared in compliance
with all Legal Requirements, and all such Tax Returns are complete and accurate
in all  respects.  All Taxes due and payable by each Group Company (whether or
not shown on any tax return) have been paid.  Accrued but unpaid Taxes of the
each Group Company (A) did not, as of the end of the most recent fiscal month,
exceed the reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) for such
Group Company set forth on the face of the Latest Balance Sheet (rather than in
any notes thereto) and (B) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of such Group Company in filing its Tax Returns. Since the date of the
Latest Balance Sheet, neither the Company nor any of the Company Subsidiaries
has incurred any liability for Taxes outside the ordinary course of business
consistent with past custom and practice.

 

11

--------------------------------------------------------------------------------


 

(i)                           There have been and are no circumstances or
transactions to which any Group Company has or has been a party such that a
Liability to Tax on any documents or instruments of transfer on which such Group
Company must rely on to enforce any right is or could become payable by such
Group Company and all Taxes due and payable by such Group Company have been paid
and all sums which the Group Company was liable to withhold have been withheld.

 

(b)                       Except as set forth in Schedule 2.8(b) attached
hereto:

 

(i)                           neither any Group Company nor any Selling
Shareholder or its Affiliates has consented to extend the time in which any Tax
may be assessed or collected by any taxing authority;

 

(ii)                        each Group Company has not paid or become liable to
pay any penalty, fine, or surcharge in relation to Tax;

 

(iii)                     no deficiency or proposed adjustment, which has not
been settled or otherwise resolved, for any amount of Tax has been proposed,
asserted or assessed by any taxing authority against any Group Company;

 

(iv)                    there is no action, suit, taxing authority proceeding or
audit now in progress; or pending or to the Selling Shareholders’ Knowledge
threatened against or with respect to any Group Company;

 

(v)                       each Group Company will not be required to include any
amount in taxable income or exclude any item of deduction or loss from taxable
income for any taxable period (or portion thereof) ending after the Closing Date
(A) as a result of a change in method of accounting for a taxable period ending
on or prior to the Closing Date or (B) as a result of any prepaid amount
received on or prior to the Closing Date.

 

(vi)                    each Group Company has no Liability for the payment of
Taxes of any other Person, including a Liability of any Group Company for the
payment of any Tax arising (A) as a result of any expressed or implied
obligation to indemnify another Person, or (B) as a result of any Group Company
assuming or succeeding to the Tax Liability of any other Person as a successor,
transferee or otherwise;

 

(vii)                 there are no Liens for Taxes (other than for current Taxes
not yet due and payable) upon the assets of any Group Company;

 

(viii)              each Group Company does not expect any taxing authority to
claim or assess any amount of additional Taxes against any Group Company;

 

(ix)                    no claim has ever been made by a taxing authority in a
jurisdiction where a Group Company does not file Tax Returns that such Group
Company is or may be subject to Taxes assessed by such jurisdiction; and

 

(x)                       each Group Company has not made any payment, and are
not and will not become obligated (under any contract entered into on or before
the Closing Date) to make

 

12

--------------------------------------------------------------------------------


 

any payment, that will be non-deductible under any provision of local country 
income Tax law for each Group Company in its country of formation.

 

2.9                              Contracts and Commitments.

 

(a)                       Except as set forth on the attached Schedule 2.9(a),
no Group Company is a party to or bound by any written or oral:

 

(i)                           collective bargaining agreement or other Contract
with any labor union;

 

(ii)                        management agreement or other Contract for the
employment of any officer, individual employee or other Person on a full time,
part-time or consulting basis or providing for the payment of any cash or other
compensation or benefits in connection with the sale of all or a material
portion of its assets or a change of control;

 

(iii)                     Contract relating to Indebtedness (including any
letter of credit arrangements and guarantees of any obligations) or to the
mortgaging, pledging or otherwise placing a Lien on any of its assets or any of
its equity securities;

 

(iv)                    Contract, including, but not limited to, purchase
orders, for the purchase, sale, distribution or marketing of raw materials,
commodities, supplies, products or other personal property or for the furnishing
or receipt of services which either calls for performance over a period of more
than one year or involves consideration in excess of 650,000 SEK per year or
1,300,000 SEK in the aggregate;

 

(v)                       Contract which prohibits it from freely engaging in
business anywhere in the world without any limitation or adverse consequences;

 

(vi)                    except as set forth in Schedule 2.25, Contract under
which it has advanced or loaned any other Person any amounts;

 

(vii)                 Contract under which it is lessee of or holds or operates
any property, real or personal, owned by any other party which involves annual
rental payments of greater than 325,000 SEK or group of such Contracts with the
same Person which involve consideration in excess of 650,000 SEK in the
aggregate;

 

(viii)              Contract under which it is lessor of or permits any third
party to hold or operate any property, real or personal, owned or controlled by
it which involves consideration in excess of 325,000 SEK;

 

(ix)                    license, indemnification or other Contract with respect
to any intangible property (including any Intellectual Property), other than
(A) licenses to a Group Company of unmodified, mass-marketed, executable desktop
software applications with a total license fee of less than 15,000 SEKin the
aggregate for any such license or group of related licenses, and (B) customer
Contracts entered into in the ordinary course of business and containing terms
and conditions substantially similar to the terms and conditions of each  Group
Company’s standard customer agreement, copies of which have been previously
provided to the Buyer;

 

(x)                       any Contract with the Group Company or its Affiliates;

 

13

--------------------------------------------------------------------------------


 

(xi)                    any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, incentive compensation or other
plan, program or arrangement for the benefit of its current or former directors,
officers or employees;

 

(xii)                 Contract that provides any customer with volume based
pricing or revenue discounts or pricing concessions or discounts or benefits
that change based on the pricing, discounts or benefits offered to other
customers of any Group Company, including, without limitation, Contracts
containing “most favored nation” provisions;

 

(xiii)              Contract which contains service levels and liquidated
damages or other pricing discounts if the associated service levels are not
achieved;

 

(xiv)             Contract involving the settlement of any Action or to the
Selling Shareholders’ Knowledge, threatened Action with respect to which, as of
the date of this Agreement, (A) any unpaid amount exceeds 325,000 SEK or
(B) conditions precedent to the settlement have not been satisfied;

 

(xv)                Contract appointing any agent to act on its or their behalf;

 

(xvi)             power of attorney;

 

(xvii)          Contract relating to the acquisition or sale of the business (or
any material portion thereof), whether or not consummated and including any
confidentiality agreements entered into with respect thereto; or

 

(xviii)       other Contract (or group of related Contracts) the performance of
which involves consideration to be paid by a Group Company in excess of 650,000
SEK per year or 1,300,000 SEK in the aggregate or which cannot be canceled by
any Group Company within thirty (30) days’ notice without premium or penalty or
any other Contract material to any Group Company, whether or not entered into in
the ordinary course of business.

 

(b)                       With respect to each Group Company’s obligations
thereunder and, with respect to the obligations of the other parties thereto,
all of the Contracts set forth or required to be set forth on Schedule
2.9(a) (each a “Material Contract”) hereto are valid, binding and enforceable
against the relevant Group Company and enforceable by a Group Company against
the other parties thereto, in accordance with their respective terms.  The Group
Company that is a party to such Material Contract or subject to the terms
thereunder has performed all obligations required to be performed by it under
such Material Contract and such Group Company has not received any notice that
it is in default under or in breach of nor in receipt of any claim of default or
breach under any such Material Contract; no event has occurred which with the
passage of time or the giving of notice or both would result in a default,
breach or event of noncompliance by any Group Company under any such Material
Contract.  The Group Company that is a party to such Material Contract shall
have the benefit of each Material Contract and shall be entitled to enforce each
such Material Contract immediately following the Closing.

 

(c)                        A true, correct and complete copy of each of the
written Material Contracts and an accurate description of each of the oral
Material Contracts which are referred to on the attached Schedule 2.9(a), have
been delivered to Buyer.

 

14

--------------------------------------------------------------------------------


 

(d)                       Except as set forth on the attached
Schedule 2.9(d) during the preceding five-year period, each Group Company has
not used any name or names under which it invoiced account debtors, maintained
records concerning their assets or otherwise conducted their business, other
than the exact names under which it has executed this Agreement or the
Transaction Documents.

 

2.10                       Intellectual Property Rights.

 

(a)                       The attached Schedule 2.10(a) sets forth true and
complete lists of (i) all registered and unregistered marks, trade names, logos,
trade dress and other proprietary indicia (collectively “Marks”), patents and
copyrights owned by each Group Company (each, a “Company Entity”) or used by a
Company Entity in the business of such Company Entity as currently conducted
(the “Company Entity Business”) (such Marks, patents and copyrights, together
with all other Intellectual Property owned by a Company Entity or used by a
Company Entity in the Company Entity Business, the “Company Intellectual
Property”), (ii) products and/or services currently researched, designed,
developed, manufactured, performed, licensed, sold, distributed and/or otherwise
made commercially available by a Company Entity (the “Products”), (iii) all
licenses or other agreements under which a Company Entity is granted rights by
others in Company Intellectual Property, other than licenses to a Company Entity
of unmodified, mass-marketed, executable desktop software applications with a
total license fee of less than 15,000 SEK in the aggregate for any such license
or group of related licenses, and (iv) all licenses or other agreements under
which a Company Entity has granted rights to others in Company Intellectual
Property, other than customer Contracts entered into in the ordinary course of
business and containing terms and conditions substantially similar to the terms
and conditions of such Company Entity’s standard customer agreement, copies of
which have been provided to Buyer.

 

(b)                       Each Company Entity exclusively owns and possesses all
right, title and interest in and to all Company Intellectual Property purported
to be owned by such Company Entity and has valid and enforceable licenses to use
all other Intellectual Property necessary or desirable for the conduct of its
Company Entity Business, in each case without any conflict with or infringement
of the rights of any Person and free and clear of all Liens, except as disclosed
on the attached Schedule 2.10(b).  The Company Entities are and always have been
in full compliance with all licenses set forth or required to be set forth on
Schedule 2.10(a) including, without limitation, all licenses for Open Source
Software.

 

(c)                        All patents, Marks and copyrights owned by any
Company Entity that have been issued by, or registered or the subject of an
application filed with, as applicable, the Swedish Patent and Registration
Office, the Swedish Companies Registration Office or any similar office or
agency anywhere in the world and which are currently used in the Business, have
been duly maintained (including the payment of maintenance fees) and are not
expired, cancelled or abandoned and are valid and enforceable.

 

(d)                       Except as disclosed on Schedule 2.10 (d), there are,
no pending or to the Selling Shareholders’ Knowledge, threatened claims against
any Company Entity alleging that the operation of the Company Entity Business or
any activity of such Company Entity has infringed, misappropriated or otherwise
conflicted with, or that such Company Entity, by conducting its Company Entity
Business, would infringe, misappropriate or otherwise conflict with, any rights
of any other Person in Intellectual Property, or that any Company Intellectual
Property is invalid or unenforceable.  Neither the operation of the Company

 

15

--------------------------------------------------------------------------------


 

Entity Business, nor any activity by any Group Company, infringes,
misappropriate or violates (or in the past infringed, misappropriated or
violated) any rights of any other Person in Intellectual Property.

 

(e)                        Except as set forth on Schedule 2.10(e), to the
Selling Shareholders’ Knowledge, no third party is infringing, misappropriating
or violating, or has infringed, misappropriated or violated, any of the Company
Intellectual Property.

 

(f)                         Except as set forth on Schedule 2.10(f), no
compensation or other consideration is owed to or claimed to be owed to any
third party by any Company Entity as a result of such Company Entity’s
ownership, license (as licensor or licensee) or use (directly or indirectly via
another party) of the Company Intellectual Property.

 

(g)                        No loss of Intellectual Property by any Company
Entity (other than by expiration in the ordinary course) is reasonably
foreseeable or pending or to the Selling Shareholders’ Knowledge, threatened,
and the Company Entities are not aware of any Intellectual Property owned or
used by any third party which reasonably could be expected to supersede or make
obsolete any product or process of the Company Entities, or to limit the Company
Entity Business.  All of the computer firmware, computer hardware, and computer
software (whether general or special purpose) and other similar or related items
of automated, computerized, and/or software system(s) used or relied upon by the
Company Entities and in the conduct of its business are in good operating
condition, repair, subject only to the provision of usual and customary
maintenance, and sufficient for the conduct of the Company Entity Business.

 

(h)                       All Company Intellectual Property owned by each of the
Company Entities has been (i) developed by employees of such Company Entity,
(ii) developed by independent contractors to such Company Entity,(iii) acquired
from a third party under a Contract listed on Schedule 2.10(a)  and/or
(iv) created as works made for hire.  Every current and former officer,
director, consultant, independent contractor and employee of the Company
Entities has executed a Contract that assigns to such Company Entity all of
their interests in any and all inventions, improvements, discoveries, writings
and other works of authorship, and information relating to the Company Entity
Business or any of the products or services being researched, developed,
manufactured or sold by such Company Entity or that may be used with any such
products or services, and all rights in Intellectual Property relating thereto. 
No such Person is in breach of his or her obligations under such Contracts.

 

(i)                           The Company Entities have not (except in the
ordinary course of business under obligations of confidentiality) disclosed or
permitted to be disclosed or undertaken or arranged to disclose to any Person
other than Buyer any trade secrets owned by any Company Entity or used or held
for use by any Company Entity in the Business (the “Company Trade Secrets”). 
The Company Entities have taken all reasonable security measures to protect the
secrecy, confidentiality and value of the Company Trade Secrets, including,
without limitation, requiring each employee and consultant of the Company
Entities and any other person with access to Company Trade Secrets to execute a
binding confidentiality agreement, copies or forms of which have been provided
to the Buyer and there has not been any breach by any party to such
confidentiality agreements.

 

(j)                          None of the Products contain, incorporate, link or
call to or otherwise use Open Source Software, and the incorporation, linking,
calling or other use in or by any such Product of any such Open Source Software
does not obligate any Company Entity to disclose, make

 

16

--------------------------------------------------------------------------------


 

available, offer or deliver any portion of the source code of such Product or
component thereof to any third party other than the applicable Open Source
Software.

 

2.11                       Litigation, Etc.

 

There are no Actions pending or to the Selling Shareholders’ Knowledge, 
threatened against or affecting any Group Company (or pending or, to the Selling
Shareholders’ Knowledge,  threatened against or affecting any of the officers,
directors or employees of any Group Company with respect to the Group Company’s
business or proposed business activities), or, pending or, to the Selling
Shareholders’ Knowledge, threatened by the Group Company against any third
party, at law or in equity, or before or by any Governmental Entity (including
any actions, suits, proceedings or investigations with respect to the
transactions contemplated by the Transaction Documents).  Each Group Company is
not subject to any arbitration or other legal proceedings under collective
bargaining Contracts or any governmental investigations or inquiries; and to the
Selling Shareholders’ Knowledge, there is no valid basis for any of the
foregoing.  Each Group Company is not subject to any judgment, order or decree
of any court or other Governmental Entity, or has received any opinion or
memorandum or legal advice from legal counsel to the effect that it is exposed,
from a legal standpoint, to any Liability or disadvantage which may be material
to their business.

 

2.12                       Brokers.

 

There are no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the transactions contemplated by this Agreement
or any of the Transaction Documents based on any Contract to which any Group
Company is a party or otherwise binding upon any Group Company.  Except as set
forth in Schedule 2.12, each Group Company has not made, and each Group Company
is not obligated to make, any payment to any Person in connection with the
transactions contemplated by the Transaction Documents.  The Group Companies
shall pay, and hold Buyer harmless against, any Liability (including reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
claim or payment.  No rights or benefits of any Person have been (or will be)
accelerated or increased as a result of the consummation of the transactions
contemplated by the Transaction Documents.

 

2.13                       Insurance.

 

The attached Schedule 2.13 lists each insurance policy maintained for or on
behalf of each Group Company with respect to its properties, assets and
business.  All of such insurance policies are in full force and effect, and no
default exists with respect to the obligations of each Group Company under any
such insurance policies and each Group Company has not received any notification
of cancellation of any of such insurance policies.  All premiums with respect to
such insurance policies have been paid through the date hereof.  There are no
pending claims against such insurance with respect to any Group Company as to
which the insurers have denied coverage or otherwise reserved rights.

 

2.14                      Employees.

 

With respect to each Group Company: (i) there is no collective bargaining
agreement or relationship with any labor organization; (ii) no executive or key
employee, to the Selling Shareholders’ Knowledge, has any present intention to
terminate their employment; (iii) no labor organization or group of employees
has filed any representation petition or made any written or oral demand for
recognition; (iv) no union organizing efforts are underway or, to the Selling

 

17

--------------------------------------------------------------------------------


 

Shareholders’ Knowledge,  threatened; (v) no labor strike, work stoppage,
slowdown, or other labor dispute has occurred, and none is underway, or, to the
Selling Shareholders’ Knowledge, threatened; (vi)  there is no
employment-related charge, complaint, grievance, investigation, inquiry or
Liability of any kind, pending or to the Selling Shareholders’ Knowledge, 
threatened in any forum, relating to an alleged violation or breach by any Group
Company of any Legal Requirements relating to the employment of labor; and,
(vii)  no employee or agent of any Group Company has committed any act or
omission giving rise to any Liability for any violation identified in subsection
(vi) above.  Except as set forth on Schedule 2.14, neither any Group Company
nor, any of the Group Company’s employees are subject to any non-compete,
non-disclosure, confidentiality, employment, consulting or similar Contracts
relating to, affecting or in conflict with the present or proposed business
activities of the Group Companies.  Schedule 2.14 contains a correct and
complete list of all employees and independent contractors of each Group Company
as of the date hereof, including a list of all officers and directors of each
Group Company, and whether or not they have executed and delivered to either of
them any (i) Contract providing for the nondisclosure by such Person of any
confidential information of any Group Company, (ii) Contract providing for the
assignment or license by such Person to any Group Company of any Intellectual
Property, (iii) any Contract preventing such Person from competing with any
Group Company during and/or following termination of employment, (iv) any
Contract preventing such Person from soliciting and hiring employees of any 
Group Company during and/or following termination of employment and (v) any
Contract preventing such Person from soliciting and servicing any customers of
any Group Company.  The classification of each employee as full time or part
time or an independent contractor, the base salary or wage rates and any
incentive or other form of compensation (including bonuses thereto) for the
employees and independent contractors of each Group Company is set forth on
Schedule 2.14.  All amounts of bonuses accrued by employees and independent
contractors of each Group Company up to and including the Closing Date have been
properly accrued for.  No current employee or independent contractor of any
Group Company has advised any Group Company that he or she has excluded works or
inventions made prior to his or her employment with the Group Company from any
inventions agreement between the Group Company and such Person.  All individuals
employed by each Group Company devote all of their business time and attention
to the businesses of such Group Company.  Each Group Company is in compliance in
all respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment,  classification of employees,
wages and hours, occupational safety and health, including any provisions
thereof relating to wages, hours, collective bargaining, the payment of social
security and similar Taxes, equal employment opportunity, employment
discrimination and employment safety, or any claim that any of the Group
Companies is liable for any arrears of wages or any Taxes or penalties for
failure to comply with any of the foregoing, or any other law respecting
employment, including, but not limited to, authorization to work in Sweden or
any other country where the employee or contractor is performing services for a
Group Company, equal employment opportunity (including prohibitions against
discrimination, harassment, and retaliation), payment of wages, hours of work,
occupational safety and health, and labor practices, and including without
limitation, the Employment Protection Act (1982:80), the Co-determination in the
Workplace Act (1976:580), the Working Hours Act (1982:673), the Annual Leave Act
(1977:480), the Work Environment Act (1977:1160), the Discrimination Act
(2008:567), the Social Insurance Code (2010:110), the Parental Leave Act
(1995:584), the Prohibition of Discrimination of Employees Working Part-time and
Employees with Fixed Term Employment Act (2002:293) and the Employer’s Right to
Set-off Act (1970:215). In the last three years,  (i) for any Group Company,
there has not occurred a “mass layoff” (meaning a termination of more than 10%
or more of the Group Company’s employees) affecting any site of employment or
facility of any Group Company, (ii) the Group Company has not engaged in layoffs
or employment terminations sufficient in number to trigger application of, and
notification

 

18

--------------------------------------------------------------------------------


 

requirements under, any state, local or foreign law or regulation and
(iii) during the one hundred eighty (180) day period immediately preceding the
date of this Agreement, no Group Company has terminated involuntarily the
employment of more than five (5) individuals from employment in positions,
excluding individuals who were “part-time employees” of the Group Company.  The
Company shall be responsible for any failure to provide any notice required by
local laws.

 

2.15                       Employee Benefit Plans.

 

(a)                       Except as disclosed and set forth on the attached
Schedule 2.15(a), each Group Company  does not maintain, sponsor, contribute to,
provide benefits under or have any actual or potential Liability with respect to
any Employee Benefit Plan.

 

(b)                       (i) The Employee Benefit Plans have been and shall be
through the Closing Date maintained in compliance in all respects with their
terms and with the requirements of all applicable laws and regulations and the
terms of the applicable plan, and no Group Company has received notification to
the contrary from any  governmental or regulatory agency regarding any
compliance issues.  (ii) No litigation or governmental administrative
proceeding, audit or other proceeding (other than those relating to routine
claims for benefits) is pending, or  to the Selling Shareholders’ Knowledge, 
threatened with respect to any Employee Benefit Plan or any fiduciary or service
provider thereof, and there is no reasonable basis for any such litigation or
proceeding.

 

(c)                        The Company has never: (i) maintained, contributed to
or had any actual or potential Liability with respect to any active or
terminated, funded or unfunded, Employee Benefit Plan; (ii) failed to satisfy
any minimum funding requirement, if any, under applicable law for any Employee
Benefit Plan; (iii) failed to make a required contribution or payment to an
Employee Benefit Plan as required by the plan or applicable law or regulation.

 

(d)                       With respect to each Employee Benefit Plan, all
required or recommended (in accordance with historical practices, including any
discretionary matching or profit sharing contributions) payments, premiums,
contributions, reimbursements or accruals for all periods (or partial periods)
ending prior to or as of the Closing Date shall have been made or properly
accrued on the Latest Balance Sheet.

 

(e)                        Attached hereto as Schedule 2.15(e) are true,
complete and correct copies, to the extent applicable of (i) all documents
pursuant to which the Employee Benefit Plans are maintained, funded and
administered, (ii) all governmental rulings, determinations and opinions (and
pending requests for governmental rulings, determinations and opinions),
(iii) the most recent valuation (but in any case at least one that has been
completed within the last calendar year) of the present and future benefit
obligations under each Employee Benefit Plan that provides post-retirement or
post-employment, health, life insurance, accident or other “welfare-type”
benefits, and (iv) all non-routine correspondence to and from any public
authority.

 

(f)                         Neither the execution and delivery of this
Agreement, the shareholder approval of this Agreement, nor the consummation of
the transactions contemplated hereby could (either alone or in conjunction with
any other event) (i) result in, or cause the accelerated vesting payment,
funding or delivery of, or increase the amount or value of, any payment or
benefit to any employee, officer, director or other service provider of a Group
Company or any of its Affiliates; (ii) limit the right of any Group Company or
any of its Affiliates to amend, merge, terminate or receive a reversion of
assets from any Employee Benefit Plan or

 

19

--------------------------------------------------------------------------------


 

related trust; or (iii) result in a requirement to pay any tax “gross-up” or
similar “make-whole” payments to any employee, director or independent
contractor of the Company or an Affiliate.

 

(g)                        (i) Each Employee Benefit Plan may be amended,
terminated, or otherwise modified by a Group Company to the greatest extent
permitted by applicable law, including the elimination of any and all future
benefit accruals thereunder and no employee communications or provision of any
Employee Benefit Plan has failed to effectively reserve the right of any Group
Company or the Affiliate to so amend, terminate or otherwise modify such
Employee Benefit Plan.  (ii) Neither any Group Company nor any of its Affiliates
has announced its intention to modify or terminate any Employee Benefit Plan or
adopt any arrangement or program which, once established, would come within the
definition of an Employee Benefit Plan.  (iii) Each asset held under each
Employee Benefit Plan may be liquidated or terminated without the imposition of
any redemption fee, surrender charge or comparable liability.

 

2.16                       Compliance with Laws.

 

Each Group Company has complied in all respects with, and are currently in
compliance in all respects with, all applicable laws, ordinances, codes, rules,
requirements, regulations and other Legal Requirements of all Governmental
Entities relating to the operation and conduct of its businesses or any of its
properties or facilities, including all laws, ordinances, codes, rules,
requirements, regulations and other Legal Requirements concerning trade
practices, advertising, antitrust or competition or relating to employment of
labor and each Group Company has not received written notice (whether material
or not) of any violation, and/or non-written notice of a violation, of any of
the foregoing.

 

2.17                       Affiliated Transactions.

 

Except as set forth on the attached Schedule 2.17, no officer, director,
employee, shareholder or Affiliate of any Group Company or any individual
related by blood, marriage or adoption to any such individual or any entity in
which any such Person or individual owns any beneficial interest (an “Insider”),
is a party to any Contract with such Group Company or has any interest in any
property, asset or right used by such Group Company or necessary or desirable
for its business or has received any funds from such Group Company since the
date of the Latest Balance Sheet.

 

2.18                       Customers and Suppliers.

 

(a)                       The attached Schedule 2.18(a) lists each customer of
each Group Company (including distributors) accounting for more than 2% of the
gross revenues of such Group Company for each of the two most recent fiscal
years (and the revenues generated from such customer).

 

(b)                       The attached Schedule 2.18(b) lists each vendor,
supplier, service provider and other similar business relation of a Group
Company from whom such Group Company purchased greater than 650,000 SEK in goods
and/or services over the course of the 12 months ending December 31, 2012 or the
10-months ended October 31, 2013 the amounts owing to each such Person, and
whether such amounts are past due.  No Group Company has received any indication
from any such Person to the effect that, and no Group Company has any reason to
believe that, such customer or supplier will stop, decrease the rate of, or
change the terms (whether related to payment, price or otherwise) with respect
to, supplying

 

20

--------------------------------------------------------------------------------


 

materials, products or services to such Group Company (whether as a result of
the consummation of the transactions contemplated by this Agreement or the other
Transaction Documents or otherwise).

 

2.19                       Real Property.

 

(a)                       No Group Company owns any real property.

 

(b)                       Schedule 2.19(b) attached hereto contains a complete
list of all real property leased or subleased by each Group Company (the “Leased
Real Property”).  Such Group Company has a valid leasehold interest in such
Leased Real Property.  Each Group Company has previously delivered to Buyer
complete and accurate copies of each of the leases for the Leased Real Property
(the “Leases”).  With respect to each Lease: (i) the Lease is legal, valid,
binding, enforceable and in full force and effect; (ii) neither any Group
Company, nor any other party to the Lease is in breach or default and no event
has occurred which, with notice or lapse of time or both, would constitute such
a breach or default or permit termination, modification or acceleration under
the Lease; (iii) no party to the Lease has repudiated any provision thereof;
(iv) there are no disputes, oral agreements or forbearance programs in effect as
to the Lease; (v) the Lease has not been modified in any respect, except to the
extent that such modifications are disclosed by the documents delivered to
Buyer; and (vi) no Group Company have assigned, transferred, conveyed, mortgaged
or encumbered any interest in the Lease.

 

(c)                        With respect to the Leased Real Property:  (i) the
current use of such property and the operation of the Group Company’s business
does not violate any instrument of record or Contract affecting such property or
any applicable Legal Requirements (without any fines or monetary Liabilities
attached); (ii) all buildings, structures and other improvements located on such
property, including all components thereof, are structurally sound, in good
operating condition and repair, subject only to the provision of usual and
customary maintenance provided in the ordinary course of business with respect
to buildings, structures and improvements of like age and construction and all
water, gas, electrical, steam, compressed air, telecommunication, sanitary and
storm sewage lines and other utilities and systems serving such property are
sufficient to enable the continued operation of such property as it is now
operated in connection with the conduct of the Group Company; (iii) except for
the Leases, there are no leases, subleases, licenses, concessions or other
Contracts, written or oral, granting to any party or parties the right of use or
occupancy of any portion of the parcel of such property except in favor of the
Group Company; and (iv) there are no parties in possession of such property.

 

2.20                       Environmental and Safety Matters.

 

Each Group Company has complied in all respects and is in compliance with all
Environmental and Safety Requirements (including all permits and licenses
required thereunder) without any fines or monetary Liabilities attached.  No
Group Company has received any oral or written notice of any violation of, or
any Liability under, any Environmental and Safety Requirements.  No facts or
circumstances with respect to the operations up to the Closing Date or
facilities of any Group Company or any predecessor or Affiliate (including any
onsite or offsite disposal or release of, or contamination by, hazardous
materials, substances or wastes) owned or operated by such Group Company or any
predecessor or Affiliate on or prior to the Closing Date or disposed of prior to
such time will hinder or prevent continued compliance with, or give rise to any

 

21

--------------------------------------------------------------------------------


 

Liability (including any corrective or remedial obligation) under any
Environmental and Safety Requirements.

 

2.21                       Legal Compliance.

 

The items described in Schedule 2.21 constitute all of the permits, filings,
notices, licenses, consents, authorizations, accreditation, waivers, approvals
and the like of, to or with any Governmental Entity or any other Person
(collectively, the “Consents”) which are required for the consummation of the
transactions contemplated by the Transaction Documents or the ownership of the
assets or the conduct of the business of each Group Company.  All such Consents
have been obtained by each Group Company, as applicable, as of the Closing and
shall remain in full force and effect after the Closing.

 

2.22                       Absence of Certain Developments.

 

(i)                           Except as set forth in Schedule 2.22 attached
hereto, since December 31, 2012, no Group Company has:

 

(a) redeemed or repurchased, directly or indirectly, any shares of capital stock
(or other equity securities);

 

(b)                       issued, sold or transferred any notes, bonds or other
debt securities or any shares, equity securities, securities convertible,
exchangeable or exercisable into shares, equity securities, or warrants, options
or other rights to acquire shares and/or equity securities, of any Group
Company;

 

(c)                        borrowed any amount or incurred or become subject to
any Indebtedness or other Liabilities, except trade payables and accrued
liabilities incurred in the ordinary course of business;

 

(d)                       mortgaged, pledged or subjected to any Lien any
portion of its properties or assets (including shares in any of the Company
Subsidiaries);

 

(e)                        sold, leased, licensed (as licensor), assigned,
disposed of or transferred (including transfers to a Group Company or any
employees or Affiliates of a Group Company) any of its assets (whether tangible
or intangible), except for sales of inventory in the ordinary course of business
and sales of other assets not in excess of 325,000 SEK in the aggregate and
other than licenses granted to customers in the ordinary course of business
pursuant to Contracts containing terms and conditions substantially similar to
the terms and conditions of each Group Company’s standard customer agreement,
copies of which have been previously provided to the Buyer;

 

(f)                         disclosed any proprietary confidential information
to any Person that is not subject to any confidentiality agreement;

 

(g)                        suffered any extraordinary losses or waived any
rights of material value, whether or not in the ordinary course of business;

 

(h)                       suffered any theft, damage, destruction or casualty
loss in excess of 650,000 SEK  to its assets, whether or not covered by
insurance;

 

22

--------------------------------------------------------------------------------


 

(i)                           entered into, amended, accelerated or terminated
any Contract, taken any other action or entered into any other transaction
involving more than 325,000 SEK or otherwise outside the ordinary course of
business, or entered into any transaction with any Insider;

 

(j)                          (i) made or granted any bonus or increase in the
compensation or benefits of any employee or officer of any Group Company (other
than in the ordinary course of business, and not in contemplation of this
transaction or other similar transactions) or (ii) entered into, amended,
modified or terminated any Employee Benefit Plan;

 

(k)                       conducted its billing and collection of receivables
and inventory purchases other than in the ordinary course of business;

 

(l)                           made any capital expenditures or commitments
therefore (other than in the ordinary course of business and in amounts
sufficient to support ongoing business operations);

 

(m)                   delayed or postponed the repair and maintenance of its
properties or the payment of accounts payable, accrued liabilities and other
obligations and Liabilities;

 

(n)                       made loans or advances to, guarantees for the benefit
of, or any investments in, any Persons in excess of 325,000 SEK in the
aggregate;

 

(o)                       instituted or settled any claim or lawsuit involving
equitable or injunctive relief or the payment by or on behalf of a Group Company
of more than 325,000 SEK in the aggregate;

 

(p)                       granted any performance guarantees to its customers
other than in the ordinary course of business and consistent with the policies
and practices disclosed to Buyer;

 

(q)                       instituted or permitted any change in the conduct of
its business, or any change in its method of purchase, sale, lease, management,
marketing, promotion or operation;

 

(r)                          except as set forth in the Audited Accounts,
declared, set aside or paid any dividend or made any similar distribution,
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
its capital stock (or other equity securities), or made any loan or entered into
any transaction with or distributed any assets or property to any of its
officers, directors, shareholders, Affiliates or other Insiders, except for
compensation paid to Insiders in the ordinary course of business;

 

(s)                         acquired any other business or entity (or any
significant portion or division thereof), whether by merger, consolidation or
reorganization or by the purchase of its assets, shares or stock; or

 

(t)                          committed to do any of the foregoing.

 

(ii)                        Except as set forth in Schedule 2.22 attached
hereto, since the date of the Latest Balance Sheet, there has not been any
material adverse change in the business, financial condition, operating results,
assets, Liabilities customers or operations or business prospects of any Group
Company, including the Company.

 

23

--------------------------------------------------------------------------------


 

2.23                       Bank Accounts.

 

Schedule 2.23 lists each of the Group Company’s bank accounts.

 

2.24                       Privacy of Individually Identifiable Personal
Information.

 

Each Group Company’s collection and use of individually identifiable personal
information complies in all respects with such Group Company’s privacy policies,
any Contract relating to privacy and all applicable privacy laws.

 

2.25                       Payments, loans and securities.

 

Except as set forth in Schedule 2.25, none of the Group Companies has made any
payment to their shareholders or any other Person or granted or received loans
or furnished securities in breach of the Swedish Companies Act (Sw:
aktiebolagslagen) or the equivalent legislation in any relevant jurisdiction.

 

2.26                       Statements True and Correct.

 

No representation, warranty or disclosure made by the Selling Shareholders in
any Transaction Document contains any untrue statement of any material fact or
omits to state any material fact necessary in order to make statements contained
herein or therein not misleading in light of circumstances under which they were
made.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As a material inducement to the Selling Shareholders to enter into and perform
their respective obligations under this Agreement, Buyer represents and warrants
that the statements contained in this Article 3 are true and correct as of the
Closing Date.

 

3.1                              Organization of Buyer.

 

Buyer is a private limited liability company duly organized and validly existing
under the laws of the Netherlands.  Buyer possesses all requisite corporate
power and authority and all licenses, permits and authorizations necessary to
own and operate its properties, to carry on its businesses as now conducted and
to carry out the transactions contemplated by this Agreement and the Transaction
Documents.

 

3.2                              Authorization of Transaction.

 

Buyer has full corporate power and authority to execute and deliver the
Transaction Documents and to perform its obligations thereunder.  The execution,
delivery and performance of the Transaction Documents to which Buyer is a party
have been duly authorized by Buyer.  Each of the Transaction Documents to which
Buyer is a party constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions.

 

3.3                              Non-contravention.

 

The execution and delivery by Buyer of this Agreement, and all other Transaction
Documents to which it is a party, and the fulfillment of and compliance with the
respective terms hereof and

 

24

--------------------------------------------------------------------------------


 

thereof, do not and shall not (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in the creation of any Lien upon the securities or any asset or
property of Buyer pursuant to this Agreement, (iv) give any third party the
right to modify, terminate or accelerate any obligation under, (v) result in a
violation of, or (vi) require any exemption or other action by or notice or
declaration to, or filing with, or other Consent from, any Governmental Entity
pursuant to, the charter or bylaws or equivalent governing document of Buyer, or
any Legal Requirement to which Buyer or any of its Affiliates or any of their
assets or properties is subject, or any Contract, order, judgment or decree to
which Buyer or any of its Affiliates or any of their assets or properties is
subject.

 

3.4                              Brokers.

 

There are no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the transactions contemplated by this Agreement
or any of the Transaction Documents based on any Contract to which Buyer is a
party or otherwise binding upon Buyer, except as set forth on Schedule 3.4. 
Except as set forth in Schedule 3.4, Buyer has not made, and Buyer is not
obligated to make, any payment to any Person in connection with the transactions
contemplated by the Transaction Documents.  No rights or benefits of any Person
have been (or will be) accelerated or increased as a result of the consummation
of the transactions contemplated by the Transaction Documents.  Buyer shall pay,
and hold the Company harmless against, any Liability (including reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
claim.

 

3.5                              Statements True and Correct.

 

No representation, warranty or disclosure made by Buyer in any Transaction
Document contains any untrue statement of any material fact or omits to state
any material fact necessary in order to make statements contained herein or
therein not misleading in light of circumstances under which they were made.

 

ARTICLE 4
ADDITIONAL AGREEMENTS

 

4.1                              Expenses.

 

Except as otherwise provided herein, each Party hereto shall pay all of its own
fees, costs and expenses (including, without limitation, fees, costs and
expenses of legal counsel, investment bankers, brokers or other representatives
and consultants and appraisal fees, costs and expenses) incurred in connection
with the negotiation of this Agreement and the Transaction Documents, the
performance of its obligations hereunder and thereunder and the consummation of
the transactions contemplated hereby and thereby (whether consummated or not).

 

4.2                              Tax Matters.

 

(a)                       All transfer, documentary, sales, use, stamp,
registration, notaries fees and other such Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement (including
any gains tax, transfer tax and any similar tax imposed in any state or
subdivisions), shall be paid by the Company.  Each Group Company will file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable law, each Group Company and Buyer will, and will cause
their respective

 

25

--------------------------------------------------------------------------------


 

Affiliates to, join in the execution of any such Tax Returns and other
documentation; provided that any expenses of any Group Company pursuant to this
Section 4.2(a) shall be paid by the Company.

 

(b)                       After the Closing, the Buyer shall prepare or cause to
be prepared and file or cause to be filed all income Tax Returns for each Group
Company for all periods ending on or prior to the day prior to the Closing Date
which are required to be filed after the day prior to the Closing Date.  The
Buyer shall prepare such income Tax Returns in a manner consistent with past
income Tax Returns except as required by applicable law.

 

(c)                        Buyer shall file or cause to be filed all Tax returns
that are required to be filed, and pay or cause to be paid, all Taxes that are
required to be paid by or with respect to the income, assets or operations of
the Company for any Tax period beginning and ending after the Closing Date (the
“Post-Closing Tax Period”).

 

(d)                       Each Group Company and Buyer shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns pursuant to this Section 4.2 and any audit,
litigation, or other proceeding with respect to Taxes.  Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation, or other proceeding, and making employees reasonably available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

 

(e)                        The Buyer shall receive all the tax benefits
resulting from or attributable to (i) payments in respect of Indebtedness at
Closing or as contemplated by this Agreement, (ii) payments in respect of
bonuses at Closing or as contemplated by this Agreements, and (iii) any other
portion of the Purchase Price that is in the nature of compensation under
applicable income tax law.

 

4.3                              Confidentiality; Non-Compete: Non-Solicitation.

 

In further consideration for the payment of the Purchase Price hereunder and in
order to protect the value of the Shares purchased by Buyer (including, without
limitation, the goodwill inherent in each of the Group Companies as of the
Closing Date), upon the Closing of the transactions contemplated by this
Agreement, the Selling Shareholders hereby agree as follows:

 

(a)                       As an owner of the Shares, and/or an employee of the
Company or a Company Subsidiary, each Selling Shareholder has had access to and
contributed to information and materials of a highly sensitive nature (including
Confidential Information, as defined below) of the Group Companies.  Each
Selling Shareholder agrees that unless such Selling Shareholder first secures
the written consent of an authorized representative of the Buyer, such Selling
Shareholder shall not use for his or anyone else, and shall not disclose to
others, any Confidential Information, except as may be necessary for him to
carry out his duties or except to the extent such use or disclosure is required
by law or order of any governmental authority (in which event such Selling
Shareholder shall, to the extent practicable, inform the Company and the Buyer
in advance of any such required disclosure, shall cooperate with the Company and
Buyer in all reasonable ways in obtaining a protective order or other protection
in respect of such required disclosure, and shall limit such disclosure to the
extent reasonably possible while still complying with such requirements).  Each
Selling Shareholder shall use reasonable care to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.

 

26

--------------------------------------------------------------------------------


 

(b)                       Each Selling Shareholder further agrees that, at any
time requested, such Selling Shareholder shall promptly deliver to the Company
and Buyer all Confidential Information and other Intellectual Property of the
Group Companies in such Selling Shareholder’s possession and control and all
copies thereof, in whatever form or medium, including, without limitation,
written records, optical and magnetic media, and all other materials containing
or embodying any such Intellectual Property.  If the Company or Buyer requests,
the Selling Shareholder shall promptly provide written confirmation that such
Selling Shareholder has returned all such materials.

 

(c)                        Each Selling Shareholder agrees that each Group
Company have received from third parties their confidential or proprietary
information subject to a duty on each Group Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Each Selling Shareholder agrees that he/she it owes each Group
Company and such third parties a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out such
Selling Shareholder future work for any Group Company consistent with the Group
Company’s agreement with such third party) or to use it for the benefit of
anyone other than for any Group Company or such third party (consistent with the
Group Company’s agreement with such third party) without the express
authorization of the Company or the Company Subsidiaries.

 

(d)                       Each of the Major Stockholders, Key Employee
Stockholders, Senior Key Employee Stockholders, and  Management Key Employee
Stockholders , such parties as listed on Schedule 4.3(d) (including any
Affiliates thereof, even if not listed) (collectively, the “Key Stockholders”),
acknowledges that he/she or it shall become familiar with Confidential
Information concerning the Group Companies and that his/her or its services or
relationship with the Group Companies have been and shall be of special, unique
and extraordinary value to the Group Companies.  For each Key Stockholder,   for
the  applicable period  from the Closing Date as listed on Schedule 4.3(d) for
such Key Stockholder (the “Non-Compete Period”), such  Key Stockholder shall
not, and shall not authorize any of its  respective Affiliates to, directly or
indirectly (whether as an owner, partner, operator, manager, employee, officer,
director, consultant, advisor, representative, agent or independent contractor
of any Person or otherwise), to (i) engage in any business or accept employment
with any Company Competitor (as defined below); or (ii) provide any Competitive
Services or Competitive Products (each as defined below) whether directly or
indirectly and whether on his own or on behalf of any Company Competitor (as
defined below) to any third party; provided that the foregoing restriction shall
not apply to ownership of less than 3% of the outstanding stock of any
publicly-traded corporation.  “Company Competitor” shall mean any company whose
principal business, or any business unit, division or subsidiary of a company
whose principal business, is a business which competes with the Business as it
is conducted by a Group Company on the Closing Date.  Each Key Stockholder
agrees that this covenant is reasonable with respect to its duration,
geographical area and scope.

 

(e)                        Customer Non-Solicitation.

 

As a separate and independent covenant,  each Key Stockholder agrees that,
during the three year period from the Closing Date (the “ Restricted Period”),
without the prior written consent of Buyer, it shall not, and shall not
authorize any of its Affiliates to, directly or indirectly (whether as an owner,
partner, operator, manager, employee, officer, director, consultant, advisor,
representative, agent or independent contractor of any Person or

 

27

--------------------------------------------------------------------------------


 

otherwise), to (i) divert, take away or solicit (or attempt to do any of the
foregoing) any of the customers of a Group Company (the “Combined Customers”),
or any proposed or prospective customers of a Group Company, (ii) call on,
solicit, or service any Combined Customer, any supplier, licensee, licensor or
other business relation or Prospective Customer of a Group Company or
(iii) induce or attempt to induce any Combined Customer, supplier, licensee,
licensor or other business relation of a Group Company to cease doing business
with a Group Company, in each case with respect to products and/or services that
have been provided by a Group Company, are currently being provided by a Group
Company or which a Group Company is currently in the process of developing or
which services or products are provided or in the process of being developed or
offered at any time prior to the Closing Date, such services being referred to
hereunder as “Competitive Services” and such products being referred to as
“Competitive Products.”  A customer shall be deemed a proposed or prospective
customer of a Group Company if (a) a Group Company is actively soliciting the
business of such prospective or proposed customer, (b) a Group Company was
engaged in active negotiations at the time of the Closing, or (c) the customer
is otherwise being actively solicited by a Group Company (the “Prospective
Customer”), in each case, including at any time prior to the Closing Date.

 

Notwithstanding anything to the contrary in the above Section 4.3(d) and this
Section 4.3(e), the Parties agree that TradeChannel AB, being a subsidiary of
TradeChannel Holding AB, although subject to this Section 4.3, including
Sections 4.3(d) and 4.3(e), shall be permitted to continue to engage in the
Permitted Activities (as defined below). Such Permitted Activities shall not be
deemed a violation of this Section 4.3(d) or Section 4.3(e) hereunder.

 

Permitted Activities shall mean: (i) the design, development, implementation and
licensing of an  internally developed software solution, including, without
limitation, all updates, upgrades, extensions, modifications, derivative works,
new functionality, enhancements, new releases thereto (the “Software Product”)
for managing financial processes between Front-, Middle- and Back office
applications as well as connectivity between client applications and external
parties and/or applications and (ii) consulting services to integrate the
Software Product or consulting services directly involving the support or
maintenance of the Software Product.

 

(f)                         Employee Non-Solicitation.

 

During the Restricted  Period, as a separate and independent covenant, each Key
Stockholder agrees that, without the prior written consent of Buyer, such Key
Stockholder shall not, and shall not authorize any of its Affiliates to,
directly or indirectly (whether as an owner, partner, operator, manager,
employee, officer, director, consultant, advisor, representative, agent or
independent contractor of any Person or otherwise) hire, recruit, solicit or
induce, or attempt to hire, recruit, solicit or induce, any employee or
consultant of a Group Company to terminate or otherwise cease his or her
employment or consulting relationship with a Group Company, or assist directly
or indirectly in the recruitment or solicitation of any employee or consultant
of a Group Company or otherwise hire or attempt to hire any such employee or
consultant of a Group Company for any purpose, other than on behalf of, and to
the benefit of, a Group Company.  For this purpose, an employee or consultant of
a Group Company shall include any former employee or consultant of a Group
Company for a period of six (6) months after termination or cessation of their
employment with a Group Company. Each Key Stockholder

 

28

--------------------------------------------------------------------------------


 

acknowledges that, in the course of her/his employment with, or as a result of
his/her or its unique relationship with the Group Companies, such Key
Stockholder has and will become familiar with the Confidential Information of
the Group Companies.  Such Selling Shareholder further acknowledges that the
scope of the business of the Group Companies is independent of location (such
that is not practical to limit the restrictions contained in this Section 4.3 to
a specified country, city, or part thereof) and, that such Key Stockholder has
had direct or indirect responsibility, oversight or duties with respect to all
of the businesses of the Group Companies and its and their current and
prospective employees, vendors, customers, clients and other business relations,
and that, accordingly, the restrictions contained in this Section 4.3 are
reasonable in all respects and necessary to protect the goodwill and
Confidential Information of the Group Companies and that, without such
protection, the Group Companies’ customer and client relationships and
competitive advantages would be materially adversely affected.  It is
specifically recognized by each Key Stockholder that such Key Stockholder’s 
services to the Group Companies are special, unique, and of extraordinary value,
that the Company, each Group Company, the Buyer and the other Key Stockholders
of the Group Companies have a protectable interest in prohibiting the Key
Stockholders as provided in this Section 4.3, that each such Key Stockholder was
significantly responsible for the creation and preservation of the Group
Companies’ goodwill, and that money damages are insufficient to protect such
interest, and that such prohibitions would be necessary and appropriate without
regard to payments being made to such Key Stockholders hereunder. Each Key
Stockholder further acknowledges that the restrictions contained in this
Section 4.3are reasonable in scope and duration.

 

(g)                        If, at the time of enforcement of this Agreement, a
court or arbitrator’s award holds that the restrictions stated in this
Section 4.3 are unreasonable under circumstances then existing, the Parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area.  The Parties hereto agree that money damages would not be an adequate
remedy for any breach of this Agreement.  Therefore, in the event of a breach or
threatened breach of any provisions of this Section 4.3 that is continuing, the
Company, any Group Company, Buyer and its successors and assigns and any third
party beneficiary to this Agreement may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).  In addition, in the event of a breach of violation by a Key
Stockholder of this Section 4.3, the applicable Non-Compete Period or Restricted
Period for such Key Stockholder shall be tolled until such breach or violation
has been duly cured.

 

(h)                       Each Key Stockholder acknowledges and represents that:
(i) sufficient consideration has been given by each party to this Agreement to
the other as it relates hereto; (ii) such Key Stockholder has consulted with
independent legal counsel regarding his or her or its rights and obligations
under this Section 4.3, (iii) such Key Stockholder fully understands the terms
and conditions contained herein, and (iv) that the agreements in this
Section 4.3 are reasonable and necessary for the protection of the Company, each
Group Company, the Buyer,  and the other Key Stockholders of the Group Companies
and are an essential inducement to Buyer to enter into this Agreement.

 

(i)                           Each Key Stockholder further represents and
warrants that: (i) the execution, delivery and performance of this Agreement
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which

 

29

--------------------------------------------------------------------------------


 

such Key Stockholder is a party or by which he is bound; (ii) this Agreement is
a valid and binding obligation on such Key Stockholder and is enforceable in
accordance with its terms; and (iii) such Key Stockholder (excluding, however,
TradeChannel AB, being a subsidiary of TradeChannel Holding AB, for purposes of
application of this Section 4.3(i)(iii)) is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any Person or entity other than the Company or any Group Company.

 

(j)                          The Company, each Group Company, and each Key
Stockholder acknowledges and agrees that it has independently consulted with its
counsel and after such consultation agrees that (i) the covenants set forth in
this Section 4.3 (including with respect to subject matter, time period and
geographical area) are reasonable and proper and are necessary to protect
Buyer’s interest in, and value of, the Company and each Group Company and
underlying assets therein (including the goodwill inherent therein), (ii) the
Company, each Group Company and each Key Stock Stockholder are primarily
responsible for the creation of such value, and (iii) Buyer would not have
consummated the transactions contemplated hereby without the restrictions
contained in this Section 4.3.

 

4.4                              Litigation Support.

 

In the event that, and for so long as, any Party is actively contesting or
defending against any charge, audit, complaint, action, suit, proceeding,
hearing, investigation, claim, or demand in connection with (i) any transaction
contemplated by any of the Transaction Documents or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, or any Group Company, each of the other Parties will
reasonably cooperate with such contesting or defending Party and its counsel in
the contest or defense, make available their personnel, and provide such
testimony and access to their books and records as shall be reasonably necessary
in connection with the contest or defense, all at the sole cost and expense of
the contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor under the provisions of this Agreement).

 

4.5                              Transition Services.

 

Each of the Selling Shareholders will not in any manner take any action which is
designed, intended or might reasonably be anticipated to have the effect of
discouraging customers, suppliers, vendors, employees (other than as
contemplated hereby), service providers, lessors, licensors and other business
associates from maintaining the same business relationships with the Company,
any Group Company after the date of this Agreement.

 

4.6                              Key Employee Bonus Pool.

 

The board of directors of Virtusa Corporation, the parent company of Buyer
(“Parent Company”), has authorized and approved the grant of an aggregate amount
of up to two million US dollars ($2,000,000) (but in no event shall such
incentive pool grant exceed sixty-five  thousand (65,000) shares of common stock
of the Parent Company, based on the closing price of the Parent Company common
stock at the effective date of grant under the Parent Company’s equity award
policy) (the “Incentive Pool”) in the form of units to purchase restricted
shares of common stock of the Parent Company for certain key employees (“Key
Employees”) of the Company and any Group Company pursuant to Parent Company’s
2007 Stock Option and Incentive Plan.  On or before the Closing, Buyer shall
deliver to the Company a schedule, mutually agreed upon by

 

30

--------------------------------------------------------------------------------


 

Buyer and the Seller Shareholder Representative, setting forth the Key Employees
for which the Board of Directors of the Parent Company has approved awards from
the Incentive Pool and the form, amounts and vesting schedules of such awards
(including a copy of the form deferred restricted stock award agreement or other
similar Contract  to be executed by the Parent Company and each Key Employee of
Company or Group Company that has received an award from the Incentive Pool);
provided that the vesting period for each deferred restricted stock award shall
be 20% of the shares to any Key Employee vesting on March 1, 2015, and 20% each
anniversary thereafter until full vesting on March 1, 2019.

 

4.7                              Discharge of Director Liability.

 

At the next annual shareholders’ meeting of the Group Companies, the Buyer
undertakes to procure that those board members of the Group Companies who have
resigned on or before the Closing Date are granted discharge from liability for
their administration until the Closing Date (or the earlier date of their
resignation) only provided that the respective auditors of the Group Companies
do not recommend against such discharge in the auditor’s reports for the
relevant period.

 

4.8                              Notice of Claim.

 

Each of Buyer Party and Seller Shareholder Representative shall use reasonable
efforts to notify the non-breaching party within 90 days from the date when the
Seller Shareholder Representative, and in the case of the Buyer Party, the chief
financial officer or General Counsel, had actual knowledge of a breach of this
Agreement and actual damages suffered, by the non-breaching party, under this
Agreement.

 

4.9                              The Company will use its best efforts, within
10 business days following the Closing, to obtain the consent of the parties
listed on Schedule 4.9 hereto with respect to the Contract with the Company, to
the change in ownership of the Company so that such Contract shall not be
terminated on its terms due to any change of control provision in such Contract.

 

4.10                       The Company will use its best efforts, within 10
business days following the Closing, to obtain the execution of the employment
agreements set forth on Schedule 5.1(c) (2) hereto executed by the key employees
and Selling Shareholders of management of each Group Company as selected by
Buyer and listed on Schedule 4.10; provided that to the extent that any such key
employee fails to sign and return the employee agreement by the expiration of
such 10 business day period, such employee will lose and forfeit forever any
right to a grant of the deferred restricted stock awards allocated to such
employee and conditionally approved by the Board of Directors of the Parent
Company  for such employee, and such conditional approval of such grant shall be
terminated and revoked in all respects.

 

ARTICLE 5
DELIVERABLES

 

5.1                              Selling Shareholder Deliverables.

 

At the Closing, the Selling Shareholders and the Seller Shareholder
Representative, as the case may be, shall deliver the following documents to the
Buyer:

 

31

--------------------------------------------------------------------------------


 

(a)                       Evidence that all filings, notices, licenses, permits
and other Consents of, to or with, any Governmental Entity or any other Person
that are required by each Group Company and the Selling Shareholders (i) for the
consummation of the transactions contemplated by the Transaction Documents;
(ii) in order to prevent a breach of or default under or a right of termination
or modification of any Contract to which any Group Company or a Selling
Shareholder is a party or to which any portion of property of any Group Company
is subject; or (iii) for the conduct of the business of the Group Companies as
heretofore conducted following the Closing.

 

(b)                       All payoff letters and releases relating to any
Indebtedness as set forth on Schedule 5.1(b) and releases from third parties of
any and all Liens relating to the assets and property of any of the Group
Companies, as set forth on Schedule 5.1(b).

 

(c)                        The employment agreement set forth on Schedule
5.1(c) (1) hereto executed by  Joakim Wiener and Company and the template
agreements set forth on Schedule 5.1 (c) (2);

 

(d)                       Seller Shareholder Representative shall have delivered
the Initial Closing Adjustment Statement to Buyer in a form acceptable to Buyer;

 

(e)                        Certified copies of each Group Company’s certificate
of incorporation as filed with the jurisdiction of formation; certified copies
of the resolutions duly adopted by each of the Selling Shareholders, if and when
applicable, authorizing such Selling Shareholders’ execution, delivery and
performance of this Agreement and the Transaction Documents, the Group Company’s
share registers and such other documents or instruments as Buyer may reasonably
request or may be required to effect the transactions contemplated hereby, the
Company’s share register to be updated with the Buyer entered as the new owner
of the Shares of the Company;

 

(f)                         the Selling Shareholders shall deliver the share
certificates representing such portion of the Shares with regard to which share
certificates have been issued, together with any and all dividend coupons, duly
endorsed to the Buyer or in blank;

 

(g)                        the Selling Shareholders shall, and ensure that each
Group Company shall cause all board members of the Group Companies appointed by
the Selling Shareholders to resign from their respective offices by procuring
that each such director acknowledge in writing that he or she has resigned as a
director of the relevant Group Company, and that he or she has no claims against
the Buyer or any of the Group Companies for compensation or otherwise; and

 

(h)                       the Selling Shareholders shall, if requested by the
Buyer, cause the Group Companies to issue powers of attorney, enabling the
persons appointed by the Buyer to sign for and on behalf of the Group Companies
until new signatories have been duly registered.

 

(i)                           Final bills and full releases (which releases may
be conditioned upon payment of such final bills) with respect to all of the
Company Transaction Expenses together with a certificate executed by an
authorized officer of each Group Company certifying that there are no other
expenses.

 

32

--------------------------------------------------------------------------------


 

5.2                              Buyer Deliverables.

 

At the Closing, the Buyer shall deliver the following documents to the Seller
Shareholder Representative and payments to the Selling Shareholders:

 

(a)                       Evidence that the Board of Directors of Buyer has
adopted and approved this Agreement, any other Transaction Documents and the
consummation of the Transaction to the extent and as required by applicable law
and the Buyer’s organizational documents.

 

(b)                       Evidence that all filings, notices, licenses, permits
and other Consents of, to or with, any Governmental Entity or any other Person
that are required by Buyer (i) for the consummation of the transactions
contemplated by the Transaction Documents; (ii) in order to prevent a breach of
or default under or a right of termination or modification of any Contract to
which the Company is a party or to which any portion of the property of Buyer is
subject; or (iii) for the conduct of the business of Buyer as heretofore
conducted following the Closing.

 

5.3                               Shareholder Meetings.

 

Immediately after Closing, the Buyer shall cause shareholders’ meetings to be
held in the Group Companies, allowing the Buyer to appoint new board members.
The Buyers shall prepare the minutes of such meetings as well as any ancillary
documentation and shall ensure that such new board members are registered at the
Swedish Companies Registration Office (Swe: Bolagsverket) without undue delay.

 

5.4                               Escrow Agreement.

 

At the Closing, the Seller Shareholder Representative, the Buyer and the Escrow
Agent shall execute the Escrow Agreement, essentially in the form set out in
Schedule 5.4.

 

ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT AND OTHER MATTERS

 

6.1                              Survival of Representations and Warranties.

 

All of the representations and warranties set forth in this Agreement, in any
other Transaction Document or in any writing delivered by Buyer or Selling
Shareholders in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (regardless of any investigation, inquiry or examination made by or on
behalf of, or any knowledge of, or the acceptance of any certificate or opinion
by or on behalf of, any Party and irrespective of the acceptance of any of the
disclosure schedules attached hereto or any certificate or opinion).

 

6.2                              Indemnification of Buyer.

 

(a)                       Subject to the limitations set forth in
Sections 6.2(b) and 6.2(d), each Selling Shareholder shall indemnify Buyer and
Parent Company and their successors and assigns (each a “Buyer Party”), and save
and hold each of them harmless from and against, and pay on behalf of or
reimburse any Buyer Party as and when incurred for, all Losses, which any Buyer
Party may suffer, sustain or become subject to as a result of:

 

33

--------------------------------------------------------------------------------


 

(i)                           any breach of any representation or warranty made
by any Selling Shareholder and contained in this Agreement, any other
Transaction Document or in any schedule or exhibit attached to this Agreement,
any other Transaction Document or in any certificate delivered by any Selling
Shareholder or Seller Shareholder Representative in connection with the Closing;

 

(ii)                        any breach of any covenant made by or in respect of
a Group Company, a Selling Shareholder or the Seller Shareholder Representative
under this Agreement or any other Transaction Document;

 

(iii)                     any Liability of in respect of any  Group Company of a
Selling Shareholder for (i) all Taxes of any Selling Shareholder of an
affiliated, consolidated, combined or unitary group of which Company (or any
predecessor of any of the foregoing) is or was a member thereof   on or prior to
the Closing Date, including any state, local, or non-U.S. or other applicable
law or regulation, and (ii) any and all Taxes of any person (other than a Group
Company) imposed on a Group Company as a transferee or successor, by contract or
pursuant to any law, rule, or regulation, which Taxes relate to an event or
transaction occurring before the Closing; provided, however, that in the case of
clauses (i) and  (ii) above, the Selling Shareholders shall be liable only to
the extent that such Taxes exceed the amount, if any, reserved for such Taxes
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) on the face of the Closing Date Balance
Sheet (rather than in any notes thereto) and taken into account in determining
the adjustment to the Purchase Price. The Selling Shareholders shall reimburse
Buyer for any Taxes of a Group Company that are the responsibility of the
Selling Shareholders pursuant to this Section 6.2(a)(iii) within fifteen (15)
Business Days after payment of such Taxes by Buyer or the applicable Group
Company by first deducting such Taxes from the Escrow Account ; and

 

(iv)                    any claim by any Person or Persons related to, or
arising out of, any of the foregoing.

 

(b)                       Survival Date.

 

The Selling Shareholders will not be liable with respect to any claim made
pursuant to Section 6.2(a)(i) above for the breach of any representation or
warranty contained in Article 2 of this Agreement unless written notice of a
possible claim for indemnification, accompanied by reasonable particulars
thereof specifying the nature of the claim, is given by a Buyer Party to the
Seller Shareholder Representative:

 

(i)                           on or before the date which is 90 days after the
expiration of the applicable statute of limitations (including any extension or
waivers thereof) with respect to claims arising under Sections 2.16 (Compliance
with Laws) and/or 2.8(Tax Matters);

 

(ii)                        at any time with respect to claims arising under
Sections 2.1 (Organization; Corporate Power), 2.2 (Capitalization), 2.3 (Company
Subsidiaries; Investments), and/or 2.4 (Authorization; No Breach) as applicable
(the representations and warranties contained in the Sections referenced in the
clause (i) and  clause (ii) in this Section 6.2(b) are collectively referred to
herein as the “Buyer Fundamental Representations” and, individually, as a “Buyer
Fundamental Representation”); and

 

34

--------------------------------------------------------------------------------


 

(iii)                     on or before the first anniversary of the Closing Date
with respect to claims arising under any other Section of Article 2 (such date,
with respect to each Section, is referred to herein as its “Survival Date”).

 

(c)                        it being understood that, subject to the limitations
set forth in Section 6.2(d) below, so long as written notice is given on or
prior to the applicable Survival Date with respect to any claim, the Selling
Shareholder shall be required to indemnify any Buyer Party for all Losses that
any Buyer Party may suffer with respect to such claim through the date of the
claim, the end of the survival period and beyond.

 

(d)                       The indemnification provided for in Section 6.2(a)(i),
shall be subject to the following limitations:

 

(i)                           Selling Shareholders will not be liable to any
Buyer Party for any Losses under Section 6.2(a)(i) (A) unless and until the
aggregate amount of Losses relating to all such breaches, (x) exceeds 65,000 SEK
(“Minor Claims”) for any one claim or series of related claim amounts and
(y) unless and until the aggregate amount of all claims exceed 1,000,000 SEK
(the “Threshold”), at which time the Selling Shareholders shall be liable for
the full amount of all such Losses from the first SEK of all such claims,
including Minor Claims, in accordance with the terms hereof and (B) to the
extent that the aggregate  for all such Losses exceeds thirty —Two  million Five
Hundred Thousand SEK (32,500,000 SEK) plus the amount of any Earn-out paid (the
“Cap”); provided, however, that, notwithstanding anything to the contrary in
this Agreement, none of the Threshold or the Cap or limitation of liability of
any kind hereunder shall apply to the any Losses resulting or arising from
breaches of any Buyer Fundamental Representation or any Losses resulting or
arising from any instance of fraud, intentional misrepresentation, willful
misconduct or gross negligence of any Selling Shareholder (“Limit Liability
Exception”).

 

(ii)                        Buyer Party shall not be entitled to make any claim
to the extent that a provision or allowance for the matter of the Loss (whether
as a specific reserve or as a general reserve) has been made in the Audited
Accounts and/or the Latest Balance Sheet or the same is otherwise taken account
of or reflected in the Audited Accounts and/or the Latest Balance Sheet, but,
for the avoidance of doubt, such limitation, is only to the extent such Loss is
so reflected in such Audited Accounts and/or Latest Balance Sheet.

 

(iii)                     No liability shall arise if and to the extent that any
claim

 

(a)                       occurs as a result of the passing of any legislation
not in force on the date of this Agreement, or which takes effect
retrospectively, or occurs as a result of any increase in the tax rate in force
on the date of this Agreement or any change in the generally established
practice of the relevant tax authorities.

 

(iv)                    It is specifically agreed that Buyer shall have all
rights to enforce this Agreement but that Buyer may not seek any remedy under
the Swedish Sale of Goods Act (Sw: köplagen)  to rescind this Agreement or seek
any other remedy under the Swedish Sale of Goods Act, unless permitted under
this Agreement.

 

Subject to the foregoing, the liability of Selling Shareholders shall be joint
and several for all Liabilities and Losses hereunder, including all
indemnification obligations hereunder for any Loss

 

35

--------------------------------------------------------------------------------


 

or Losses hereunder up to the amount of the Escrow Amount.  Except for claims,
Liabilities or Losses which result or relate to a Limit of Liability Exception,
to the extent Losses or Liabilities hereunder of Selling Shareholders, including
for any indemnification obligation hereunder, are in excess of the Escrow
Amount, (“Excess Liability”), each Selling Shareholder’s liability for any
Excess Liability shall several and not joint and several and shall be limited to
the amount of consideration received by such Selling Shareholder based on such
Selling Shareholder’s Pro-Rata Share.

 

6.3                              Indemnification Provisions for Benefit of the
Selling Shareholders

 

(a)                       Subject to the limitations set forth in
Sections 6.3(b) and 6.3(c), Buyer shall indemnify each Selling Shareholder and
save and hold each of them harmless from and against, and pay on behalf of or
reimburse any Selling Shareholder as and when incurred for, all Losses which any
Selling Shareholder may suffer, sustain or become subject to as a result of:

 

(i)                           any breach of any representation or warranty made
by Buyer and contained in this Agreement, any other Transaction Document or in
any schedule or exhibit attached to this Agreement, any other Transaction
Document or in any certificate delivered by Buyer in connection with the
Closing;

 

(ii)                        any breach of any covenant or agreement of Buyer in
any of the Transaction Documents; and

 

(iii)                     any claim by any Person or Persons related to, or
arising out of, any of the foregoing.

 

(b)                       Survival Date.

 

Buyer will not be liable with respect to any claim made pursuant to
Section 6.3(a)(i) above for the breach of any representation or warranty
contained in Article 3 of this Agreement unless written notice of a possible
claim for indemnification accompanied by reasonable particulars thereof
specifying the nature of the claim, is given by the Seller Shareholder
Representative to the Buyer:

 

(i)                           at any time with respect to claims arising under
Sections 3.1 (Organization of Buyer) and 3.2 (Authorization of Transaction), as
applicable (the representations and warranties contained in the Sections
referenced in this clause (i) are collectively referred to herein as the
“Selling Fundamental Representations” and, individually, as a “Selling
Fundamental Representation”); and

 

(ii)                        on or before the first anniversary of the Closing
Date with respect to claims arising under any other Sections of Article 3 (such
date, with respect to each Section, is referred to herein as its “Survival
Date”);

 

it being understood that, subject to the limitations set forth in
Section 6.3(c) below, so long as written notice is given on or prior to the
applicable Survival Date with respect to any claim, Buyer shall be required to
indemnify any Selling Shareholder for all Losses that any Selling Shareholder
may suffer with respect to such claim through the date of the claim, the end of
the survival period and beyond.

 

(c)                        The indemnification provided for in
Section 6.3(a)(i) shall be subject to the following limitations:

 

36

--------------------------------------------------------------------------------


 

(i)                           Buyer will not be liable to any Selling
Shareholder for any Losses under Section 6.3(a)(i) unless and until the
aggregate amount of Losses relating to all such breaches, excluding Losses
related to breaches of the Selling Fundamental Representations, exceeds the
Threshold at which time Buyer shall be liable for the amount of all such Losses
from the first dollar in accordance with the terms hereof.

 

6.4                              Matters Involving Third Parties.

 

(a)                       If any Selling Shareholder or any Buyer Party seeks
indemnification under this Section 6.4, such Person (the “Indemnified Party”)
shall give written notice to the other Person (the “Indemnifying Party”). In
that regard, if any Liability shall be brought or asserted by any third party
which, if adversely determined, may entitle the Indemnified Party to indemnity
pursuant to this Section 6.4 (a “Third Party Claim”), the Indemnified Party
shall promptly notify the Indemnifying Party of the same in writing, specifying
in detail the basis of such Liability and the facts pertaining thereto;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
Liability or Losses hereunder unless the delay in notice has a material adverse
effect on the Indemnifying Party’s ability to successfully defend such claim.

 

(b)                       Any Indemnifying Party will have the right to defend
the Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Losses (without any limitations) the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Claim, (ii) the Indemnifying Party provides the Indemnified
Party with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the Third
Party Claim and fulfill its indemnification obligations hereunder, (iii) the
Third Party Claim involves only money damages and does not seek an injunction or
other equitable relief, (iv) settlement of, or an adverse judgment with respect
to, the Third Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedent, custom or practice materially adverse to
the continuing business interests of the Indemnified Party, and (v) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.

 

(c)                        So long as the Indemnifying Party is conducting the
defense of the Third Party Claim in accordance with Section 6.4(b) above,
(i) the Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third Party Claim, (ii) the
Indemnified Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnifying Party (which consent shall not be withheld
unreasonably) and (iii) the Indemnifying Party will not consent to the entry or
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (which consent shall
not be withheld unreasonably).

 

(d)                       In the event that any of the conditions in
Section 6.4(b) above is or becomes unsatisfied, however, (i) the Indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to, the Third Party Claim in any manner it may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (ii) the
Indemnifying Party

 

37

--------------------------------------------------------------------------------


 

will reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys’ fees and
expenses), and (iii) the Indemnifying Party will remain responsible for any
Losses the Indemnified Party may suffer resulting from, arising out of, relating
to, in the nature of, or caused by the Third Party Claim to the fullest extent
provided in this Section 6.4.

 

6.5                              Manner of Payment.

 

Any indemnification payment of Buyer or the Selling Shareholders pursuant to
this Article 6 shall be effected by wire transfer of immediately available funds
from Buyer or the Selling Shareholders, as the case may be, to an account
designated by the Selling Shareholder (based on each Selling Shareholder’s
Pro-Rata Share) or Buyer, as the case may be, within five (5) days after the
determination of indemnification amounts.  Any such indemnification payments
shall include interest at the rate of 5% per annum from the date any such Losses
are suffered or sustained to the date of such payment is due pursuant to this
Section 6.5 and interest at a rate of 10% per annum thereafter until such Losses
are fully paid. Interest on any such unpaid amount hereunder shall be compounded
semi-annually, computed on the basis of a 360-day year.  Any indemnification
payments made pursuant to this Agreement shall be deemed to be adjustments to
the Purchase Price for tax purposes.

 

6.6                              Insurance and Third Party Recovery.

 

In determining the liability of a Party for any Loss pursuant to this Article 6,
no loss, liability, damage or expense shall be deemed to have been sustained by
such Party to the extent of any proceeds previously received by such Party from
any insurance recovery (net of all out-of-pocket costs directly related to such
recovery or increases in premiums related to such insurance recovery) with
respect to insurance coverage in place as of the date hereof or other recovery
from a third party (net of all out-of-pocket costs directly related to such
recovery).  If an amount is actually recovered from an insurance carrier or
other third party after damages have been paid by the Indemnifying Party
pursuant to Article 6 hereof, then the party receiving such amount shall
promptly remit such amount to the Indemnifying Party.

 

6.7                              Offset.

 

The Losses which the Buyer suffers, sustains or becomes subject to pursuant to
this Article 6 (it being understood that such Losses must be determined in
accordance with the terms and conditions set forth in this Agreement) may, at
the option of the Buyer, be satisfied by setting off all or any portion of such
Losses against any amounts which the Buyer owes to any Selling Shareholder at
such time.

 

6.8                              Delivery and Release of Escrow Amount.

 

(a)                       To the extent that the Buyer is entitled to
indemnification for any Losses pursuant to ARTICLE 6, the Buyer shall be
entitled to reimbursement out of the Escrow Amount; provided, however, to the
extent that the Losses exceed the amount remaining in the Escrow Amount or arise
after the Survival Date, the Buyer may collect such Losses directly from the
Selling Shareholders subject to the limitations and terms and conditions of
this ARTICLE 6.

 

(b)                       The Seller Shareholder Representative shall give
written instructions to Buyer to release from the Escrow Amount and pay to the
Selling Shareholders (based on their Pro-Rata

 

38

--------------------------------------------------------------------------------


 

Share) the amounts set forth below at the following times and subject to the
following conditions:

 

(i)                           On the one year anniversary of the Closing Date,
the Escrow Amount remaining in the Escrow Account minus the aggregate amount of
any Good Faith Damage Estimate;

 

(ii)                        Within one (1) Business Day after the final
resolution of a particular indemnity claim for which a Good Faith Damages
Estimate is retained in the Escrow Account pursuant to clause (b)(i) above, the
amount, if any, by which such Good Faith Damages Estimate in respect of such
claim exceeded the final determination of Losses in respect of such claim.

 

ARTICLE 7
CERTAIN DEFINITIONS

 

“Accounting Principles”  means those accounting principles and practices
(including procedures, basis, methods, classifications, judgments, assessments
and valuations, and measurement and evaluation rules) and any application of
such accounting principles and practices applied by the Group Companies, which
are, in each case, in accordance with applicable laws and generally accepted
accounting principles in Sweden, Denmark and the Netherlands, respectively;

 

“Action” means any action, suit, proceeding, order, investigation, claim,
grievance, arbitration, or complaint.

 

“Adjustment Amount” means the amount by which the Purchase Price shall be
adjusted in accordance with Section 1.4 and Schedule 1.2(b)(i) of this
Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, (including, but not limited to, all directors and
officers of such Person) controlled by, or under common control with, such
Person.

 

“Business Day” means each day of the week when banks are open for general
banking business in Sweden.

 

“Group Company Transaction Expenses” means (i) the legal fees and disbursements
payable to legal counsel and accountants of each Group Company and the Selling
Shareholders in connection with the transactions contemplated by the Transaction
Documents and (ii) all other fees and expenses, in each case, incurred by each
Group Company and the Selling Shareholders in connection with the transactions
contemplated by the Transaction Documents as determined on the Closing Date as
set out in Schedule 1.2(b)(i).

 

“Contract” means any agreement, contract, instrument, commitment, lease,
guaranty, indenture, license, or other arrangement or understanding between
parties or by one party in favor of another party, whether written or oral.

 

“Confidential Information” means all information (whether or not specifically
identified as confidential), in any form or medium, that is disclosed to, or
developed or learned by, a Group Company or a Selling Shareholder as an owner of
equity securities of the Company or any Group Company, as the case may be, in
the performance of duties for, or on behalf of, the Company or any Group Company
or that relates to the business, products, services or research of the Company
or any Group Company or any

 

39

--------------------------------------------------------------------------------


 

of their investors, partners, affiliates, strategic alliance participants,
officers, directors, employees or stockholders or their respective Affiliates,
including, without limitation: (i) internal business information (including,
without limitation, information relating to strategic plans and practices,
business, accounting, financial or marketing plans, practices or programs,
training practices and programs, salaries, bonuses, incentive plans and other
compensation and benefits information and accounting and business methods);
(ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, a the Company or any Group Company its
Affiliates, their customers and their confidential information; (iii) industry
research compiled by, or on behalf of the Company or any Group Company ,
including, without limitation, identities of potential target companies,
management teams, and transaction sources identified by, or on behalf of, the
Company or any Group Company ; (iv) compilations of data and analyses,
processes, methods, track and performance records, data and data bases relating
thereto; and (v) information related to the Company’s Intellectual Property and
updates of any of the foregoing, provided, however, “Confidential Information”
shall not include any information that a Company or Selling Shareholder
Representative can demonstrate has become generally known to and widely
available for use within the industry other than as a result of the acts or
omissions of a Group Company or a person that the Group Company has direct
control over to the extent such acts or omissions are not authorized by the
Group Company in the performance of such person’s assigned duties for a Group
Company.

 

“Corporate Taxes Paid” shall mean corporate taxes prepaid to tax authorities
relating to Corporate Tax prior to the Closing as set forth on Schedule
1.2(b) (i) but which shall also reflect a reconciliation to, and compliance
with, US GAAP.

 

“Corporate Taxes Payable” shall mean corporate taxes calculated and not paid
until the date of Closing as set forth on Schedule 1.2(b) (i) but which shall
also reflect a reconciliation to, and compliance with, US GAAP.

 

“EBITA” shall mean operating profit per US GAAP, excluding interest, taxes and
acquisition amortization.

 

“Employee Benefit Plan” means any fringe benefit, bonus, deferred compensation,
retirement, pension, vacation, sick leave, health plan, severance, employment,
pension, executive compensation, change in control, incentive or other plan,
program policy or arrangement, and any plans, programs or arrangements providing
compensation to employee and non-employee directors.

 

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances, guidelines and similar provisions
whether or not having the force or effect of law, all judicial and
administrative orders and determinations, all contractual obligations and all
common law concerning public health and safety, worker health and safety, and
pollution or protection of the environment, including all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, as the foregoing are enacted or
in effect prior to, on or after the Closing Date.

 

“Escrow Agent” shall mean Skandinaviska Enskilda Banken AB (publ).

 

“Escrow Agreement” shall mean an escrow agreement to be signed on the Closing
Date by and between the Seller Shareholder Representative, the Buyer and the
Escrow Agent, essentially in the form set out in Schedule 5.4.

 

40

--------------------------------------------------------------------------------


 

“Excess Net Debt” shall mean the amount in SEK by which Cash exceeds Group
Company Debt as of the Closing, as set forth on Schedule1.2(b) (i).

 

““GAAP” or “US GAAP” means United States generally accepted accounting
principles, consistently applied.

 

“Governmental Entity” means the (a) any province, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, provincial,
regional, state, local, municipal, foreign or other government, (c) governmental
or quasi-governmental authority of any nature (including any governmental
agency, branch, bureau, department or other entity and any court or other
tribunal), (d) multinational organization, (e) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature, or (f) official of any of
the foregoing.

 

“Good Faith Damages Estimate” means, with respect to any pending or unresolved
claim asserted by the Buyer that is reasonably expected to result in
indemnification pursuant to Article 6, an amount equal to the good faith
estimate by Buyer of its indemnifiable Loss or Losses in respect of such claim.

 

“Indebtedness” means any of the following indebtedness of a Group Company,
whether or not contingent: (i) indebtedness for borrowed money (including any
principal, premium, accrued and unpaid interest, related expenses, prepayment
penalties, commitment and other fees, sale or liquidity participation amounts,
reimbursements, indemnities and all other amounts payable in connection
therewith), (ii) Liabilities evidenced by bonds, debentures, notes, or other
similar instruments or debt securities, (iii) Liabilities of the Company under
or in connection with letters of credit or bankers’ acceptances or similar
items, (iv) Liabilities to pay the deferred purchase price of property or
services other than those trade payables incurred in the ordinary course of
business, (v) all Liabilities arising from cash/book overdrafts, (vi) all
Liabilities under capitalized leases, (vii) all Liabilities of each Group
Company under conditional sale or other title retention agreements, (viii) all
Liabilities with respect to vendor advances or any other advances made to each
Group Company, (ix) all Liabilities of each Group Company arising out of
interest rate and currency swap arrangements and any other arrangements designed
to provide protection against fluctuations in interest or currency rates,
(x) any deferred purchase price Liabilities related to past acquisitions
excluding, however, such deferred purchase price Liabilities with respect to
deferred purchase price or bonus payout related to the Camago transaction, but
only to the extent that such liability is included in the calculation of Net
Working Capital herein (xi) all Liabilities of each Group Company arising from
any breach of any of the foregoing and (xii) all indebtedness of others
guaranteed or secured by any lien or security interest on the assets of any
Group Company.

 

“Intellectual Property” means trademarks, service marks, trade dress, trade
names, corporate names, logos, slogans and Internet domain names, together with
all goodwill associated with each of the foregoing, patents and patent
applications, inventions, invention disclosures, trade secrets, technology,
technical data, know how, methods and processes, copyrights and copyrightable
works (including, without limitation, computer software, Open Source Software,
source code, executable code, data, databases and documentation), proprietary
information and data, all other intellectual property and registrations and
applications for any of the foregoing.

 

“Knowledge” or “knowledge” means respect to any Person the actual knowledge
after reasonable inquiry and investigation and due and careful consideration and
reasonable inquiry to the matter involved of any director, governing body
Selling Shareholder or executive officer of such Person; provided that in the
case of the Company’s “Knowledge” or “knowledge” means the actual knowledge
after reasonable inquiry and investigation and due and careful consideration to
the matter involved of

 

41

--------------------------------------------------------------------------------


 

each Selling Shareholder and management employees of each Group Company. “Legal
Requirement” means any requirement arising under any constitution, law, statute,
code, treaty, decree, rule, ordinance or regulation or any determination or
direction of any arbitrator or any Governmental Entity, including any
Environmental and Safety Requirements and including any of the foregoing that
relate to data use, privacy or protection.

 

“Liability or Liabilities” means any liability, debt, obligation, deficiency,
interest, Tax, penalty, fine, claim, demand, judgment, cause of action or other
loss (including, without limitation, loss of benefit or relief), cost or expense
of any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and whether due or
become due and regardless of when asserted.

 

“Lien” means any security interest, pledge, mortgage, conditional sales and
title retention agreement (including any lease in the nature thereof), charge,
encumbrance or other similar arrangement or interest in real or personal
property.

 

“Local GAAP” means, as regards to the Company, Tradevelop AB (Sweden), and
CAMAGO Consulting AB (Sweden), the Swedish Annual Financial Statements Act (Sw:
Årsredovisningslagen (1995:1554)) and generally accepted accounting principles
in Sweden and as regards to TradeTech Consulting B.V. (Netherlands) and
Tradetech Consulting Scandinavia ApS (Denmark) and any other Group Company,
applicable Accounting Principles in the jurisdiction of organization.

 

“Losses” (collectively) or “Loss” (individually) means any direct or reasonably
foreseeable loss (including diminution in value), Liability, demand, claim,
action, cause of action, cost, damage, deficiency, Tax, penalty, fine or
expense, whether or not arising out of direct or third party claims (including
interest, penalties, reasonable attorneys’, accountants’ and other
professionals’ fees and expenses, court costs and all amounts paid in
investigation, defense or settlement of any of the foregoing); provided, that in
no event shall Losses include any, punitive, special or exemplary damages or any
loss which is not direct or reasonably foreseeable as a direct result of, or
arising from, or in connection with, the breach or claim, except to the extent
the same are directly incurred by an Indemnified Party in connection with a
Third Party Claim.  For the avoidance of doubt, all claims for Losses which are
a Third Party Claim hereunder are considered direct Losses of the indemnified
party.

 

“Net Debt” shall mean cash and cash equivalents (with maturities of less than 90
days) (“Cash”) less interest bearing short term Indebtedness of each Group
Company (less than 12 months) and interest bearing long term Indebtedness of
each Group Company, including without limitation, any loans or investments in,
or liabilities to group or associated companies, pension liabilities,
certificate loans, bank overdrafts (“Group Company Debt”) as of the Closing as
set forth on Schedule 1.2(b) (i) but which shall also reflect a reconciliation
to, and compliance with,  US GAAP.

 

“Net Working Capital” shall mean current assets (excluding Cash) minus current
liabilities of the Group Companies, including without limitation, accounts
payable, deferred revenue, Taxes payable excluding corporate tax, any other
short term liabilities or accruals, but excluding Net Debt of the Group
Companies as set forth on Schedule1.2(b) (i) . In determining total current
assets and total current liabilities hereunder, (i) all accounting entries shall
be taken into account regardless of their amount and all known errors and
omissions corrected, (ii) all proper adjustments shall be made, and
(iii) appropriate reserves for all liabilities and obligations for which
reserves are appropriate in accordance with Accounting Principles shall be
included, including tax liabilities, accrued bonus payments.  Without limiting
the foregoing, all accounts receivable and deferred revenue shall be presented
on a net basis and in accordance with Accounting Principles, which shall reflect
account receivables, net of discounts,

 

42

--------------------------------------------------------------------------------


 

allowance for doubtful accounts and bad debt reserves per Buyer’s standard
accounts receivable policy, but which shall also reflect a reconciliation to,
and compliance with,  US GAAP.

 

“Net Working Capital Percentage” (NWC%) shall mean the 12-month average of Net
Working Capital divided by latest 12-months revenue for the month end of each of
the 12 consecutive months through December 31, 2013 of the Group Companies, as
of the Closing as set forth on Schedule 1.2(b) (i) but which shall also reflect
a reconciliation to, and compliance with, US GAAP.

 

“Net Working Capital Target” shall mean revenue recognized by the Group
Companies for the 12 month period ending December 31, 2013 multiplied by the Net
Working Capital Percentage as set forth on Schedule1.2(b) (i) but which shall
also reflect a reconciliation to, and compliance with,  US GAAP.

 

“Open Source Software” means computer software (including, without limitation,
source code, object code, libraries and middleware) subject to the GNU General
Public License (GPL), the Lesser GNU Public License (LGPL) or other similar
licensing regimes commonly called “open source.”

 

“ordinary course of business” means the ordinary course of a Group Company’s
business consistent with past custom and practice, including as to frequency and
amount.

 

“Party” or “Parties” means any party hereto.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Entity.

 

“Pro-Rata Amount” shall mean, for each Selling Shareholder, the amount of
Purchase Price received by such Selling Shareholder, as set forth in Schedule
1.2(b)(ii) hereto.

 

“Pro-Rata Share” shall mean, for each Selling Shareholder, the percentage of
Purchase Price received by such Selling Shareholder, as set forth in Schedule
1.2(b)(ii) hereto.

 

“SEK” means the currency Swedish kronor.

 

“Seller Shareholder Representative” means TradeChannel Holding AB, reg. no.
556624-9842.

 

“Selling Shareholders’ Knowledge” shall mean the actual knowledge of those
persons listed Schedule 4.3(d) as well as the shareholders’ of Seller
Shareholder Representative, after due and careful consideration and reasonable
inquiry and investigation to the matter involved.

 

“Shareholders’ Agreement” shall mean the shareholders’ agreement made as of
March 30, 2011, by and between the Selling Shareholders.

 

“Subsidiary(ies)” means any corporation or other Person which is an entity with
respect to which another specified entity either (i) has the power to vote or
direct the voting of sufficient securities to elect a majority of the directors
or managers of such Person, or (ii) owns a majority of the ownership interests
of such entity.

 

“Target Excess Net Debt” shall mean 10,000,000 SEK.

 

“Tax or Taxes” means any federal, state, local, or foreign income, gross
receipts, license; payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock, branch,
franchise, profits, withholding, social security, unemployment, disability,

 

43

--------------------------------------------------------------------------------


 

real property, personal property, sales, use, transfer, registration, value
added, goods and services, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, and including any obligation to indemnify or
otherwise assume or succeed to the Tax Liability of any other Person.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means this Agreement, the Contracts and other documents
contemplated to be delivered or executed in connection herewith.

 

7.1                              Additional Definitions. (to be finalized)

 

Term

 

Section

Agreement

 

Preface

Authorized Action

 

9.3

Business

 

Preface

Buyer

 

Preface

Buyer Assignee

 

8.3

Buyer Closing Adjustment Statement

 

1.3(b)

Buyer Fundamental Representation(s)

 

6.2(b)(ii)

Buyer Party

 

6.2(a)

Cap

 

6.2(d)(i)

Closing

 

1.2(a)

Closing Date

 

1.2(a)

Closing Date Balance Sheet

 

1.3(a)

Combined Customers

 

4.3(e)

Company

 

Preface

Company Competitor

 

4.3(d) 

Company Entity

 

2.10(a)

Company Entity Business

 

2.10(a)

 

 

6.3(b)(i)

Company Intellectual Property

 

2.10(a)

Company Trade Secrets

 

2.10(i)

Competitive Products

 

4.3(e)

Competitive Services

 

4.3(e)

Consents

 

2.21

Dispute Notice

 

1.5(a)

Earn-out Amount

 

Schedule 1.5(a)

Earn-out Period

 

1.5(a)

Earn-Out Statement

 

1.5(a)

Escrow Account

 

1.2(d)

Escrow Amount

 

1.2(d)

Excess Liability

 

6.2(d)(iv)

Final Closing Adjustment Statement

 

1.4(c)

Final Resolution Date

 

1.3(d)

Group Companies

 

Preface

Group Company

 

Preface

Indemnified Party

 

6.4(a)

Indemnifying Party

 

6.4

 

44

--------------------------------------------------------------------------------


 

Independent Accounting Firm

 

1.3(d)

Initial Closing Adjustment Statement

 

1.3(a)

Insider

 

2.17

Item Of Dispute

 

1.5(a)

Key Stockholders

 

4.3(d)

Latest Balance Sheet

 

2.5

Leased Real Property

 

2.19(b)

Leases

 

2.19(b)

Marks

 

2.10(a)

Material Contract

 

2.9(b)

Minor Claims

 

6.2(d)(i)

Non-Compete Period

 

4.3(d)

Objection Notice

 

1.3(c)

Parent Company

 

4.6

Products

 

2.10(a)

Prospective Customer

 

4.3(e)

Post-Closing Tax Period

 

4.2(c)

Purchase Price

 

1.2(b)(i)

Selling Fundamental Representation(s)

 

6.4(b)(i)

Shareholder Adjustment Closing Statement

 

1.3(c)

Shares

 

Preface

Survival Date

 

6.2(b)(iii), 6.3(b)(ii)

Third Party Claim

 

6.4(a)

Threshold

 

6.2(d)(i)

 

ARTICLE 8
MISCELLANEOUS

 

8.1                              No Third Party Beneficiaries.

 

This Agreement shall not confer any rights or remedies upon any Person other
than the Parties indicated in this Agreement or referenced hereunder as having
rights or obligations hereunder (i.e., such as Buyer Party under this Agreement)
(and, where indicated herein, with respect to Article 4, the Affiliates of the
Parties and such other Persons designated therein) and their respective
successors and permitted assigns.

 

8.2                              Entire Agreement.

 

This Agreement (including the documents referred to herein) constitutes the
entire agreement between the Parties and supersedes any prior understandings,
agreements or representations by or between the Parties, written or oral, that
may have related in any way to the subject matter hereof.

 

8.3                              Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns, but neither
this Agreement nor any of the rights or obligations hereunder may be assigned
(whether by operation of law, through a change in

 

45

--------------------------------------------------------------------------------


 

control or otherwise) by any Group Company or any Selling Shareholder without
the prior written consent of Buyer, or by Buyer without the prior written
consent of the Seller Shareholder Representative; provided, however, Buyer and
its Affiliates shall have the right to assign (a) its right to purchase
hereunder in whole or in part to a wholly owned subsidiary or Affiliate of Buyer
(a “Buyer Assignee”), (b) all or any portion of this Agreement and the other
Transaction Documents (including rights hereunder and thereunder), including its
rights to indemnification, to any of its or its Buyer Assignees’ (whether prior
to or subsequent to the Closing) lenders as collateral security, (c) after the
Closing, all or any portion of this Agreement and the other Transaction
Documents and its rights and obligations hereunder, including its rights to
indemnification, in connection with a (i) merger or consolidation involving
Buyer or any of Buyer’s Assignees, (ii) a sale of stock or assets (including any
real estate) of Buyer or any Buyer Assignee or (iii) dispositions of the
business of the Company and the Company Subsidiaries or any part thereof.

 

8.4                              Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

8.5                              Headings.

 

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

8.6                              Notices.

 

All notices, requests, demands, claims, and other communications hereunder shall
be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient
or sent by reputable express courier service (charges prepaid), and addressed to
the intended recipient as set forth below:

 

If to the Selling Shareholders:

 

Attention: the Seller Shareholder Representative         

 

With a copy to (which shall not constitute notice):

 

Advokatfirman Törngren Magnell KB

Västra Trädgårdsgatan 8

SE-111 53 Stockholm

Sweden

Attn: Niclas Högström

 

If to Buyer:

 

Virtusa International, B.V.

Schiphol Boulevard 231

1118 BH Amsterdam Schiphol

The Netherlands

 

46

--------------------------------------------------------------------------------


 

Attention: Bart de Sonnaville

 

Facsimile No.:  +31 (0)885609960

 

With a copy to (which shall not constitute notice):

 

Virtusa Corporation

2000 West Park Drive,
Westborough, MA 01581

United States
Attention: Ranjan Kalia

Paul Tutun



Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

 

8.7                              Governing Law and Disputes.

 

This Agreement shall be governed by and construed in accordance with the laws of
Sweden without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
Sweden.

 

Any dispute, controversy or claim arising out of, or in connection with, this
Agreement, or the breach, termination or invalidity of this Agreement, shall be
finally settled by arbitration in accordance with the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce. The place of arbitration shall
be Stockholm, Sweden.

 

The language to be used in the arbitral proceedings shall be English.

 

The Parties undertake and agree that all arbitral proceedings conducted with
reference to this arbitration clause will be kept strictly confidential. This
confidentiality undertaking shall cover all information disclosed in the course
of such arbitral proceedings, as well as any decision or award that is made or
declared during the proceedings. Information covered by this confidentiality
undertaking may not, in any form, be disclosed to a third party without the
written consent of all Parties hereto.

 

In case this Agreement or any part of it is assigned or transferred to a third
party, such third party shall be automatically bound by the provisions of this
Section 8.7.

 

8.8                              Amendments and Waivers.

 

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the Parties hereto.  No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty

 

47

--------------------------------------------------------------------------------


 

or covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

8.9                              Incorporation of Schedules.

 

The Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

8.10                       Construction.

 

Where specific language is used to clarify by example a general statement
contained herein (such as by using the word “including”), such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.  The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any Party.  Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.  Nothing in the Schedules hereto shall be deemed adequate to disclose an
exception to a representation or warranty made herein unless the Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail.  Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself).  The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. The disclosures set forth in any section of the disclosure
schedules relate only to the representations and warranties in the section of
the Agreement in which such section of the disclosure schedules are expressly
referenced except as would be reasonably apparent to an independent third party
that a disclosure in one section of the disclosure schedules is also applicable
to another section of the disclosure schedules or another representation or
warranty of the Selling Shareholders or Selling Shareholder. If any Party has
breached any representation, warranty, or covenant contained herein (or is
otherwise entitled to indemnification) in any respect, the fact that there
exists another representation, warranty, or covenant (including any
indemnification provision) relating to the same subject matter (regardless of
the relative levels of specificity) which the Party has not breached (or is not
otherwise entitled to indemnification with respect thereto) shall not detract
from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant (or is otherwise entitled to
indemnification pursuant to a different provision).

 

8.11                       Severability of Provisions.

 

If any covenant, agreement, provision or term of this Agreement is held to be
invalid for any reason whatsoever, then such covenant, agreement, provision or
term will be deemed severable from the remaining covenants, agreements,
provisions and terms of this Agreement and will in no way affect the validity or
enforceability of any other provision of this Agreement.

 

8.12                       Specific Performance.

 

Each of the Parties acknowledges and agrees that the other Parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.

 

48

--------------------------------------------------------------------------------


 

8.13                       Successor Laws.

 

Any reference to any particular Legal Requirement will be interpreted to include
any revision of or successor to that section regardless of how it is numbered or
classified.

 

8.14                       Release of the Company.

 

Effective upon the Closing, each Selling Shareholder hereby irrevocably waives,
releases and discharges forever each Group Company from any and all Liabilities
arising prior to the Closing Date and each Selling Shareholder hereby covenants
and agrees that such Selling Shareholder will not seek to recover any amounts in
connection therewith or thereunder from any Group Company.

 

ARTICLE 9
APPOINTMENT OF SELLER SHAREHOLDER REPRESENTATIVE.

 

9.1                              Powers of Attorney.

 

Each Selling Shareholder irrevocably constitutes and appoints the Seller
Shareholder Representative as such Selling Shareholder’s true and lawful agent,
proxy and attorney-in-fact and agent and authorizes the Seller Shareholder
Representative acting for such Selling Shareholder and in such Selling
Shareholder’s name, place and stead, in any and all capacities to do and perform
every act and thing required or permitted to be done by such Selling Shareholder
or the Seller Shareholder Representative hereunder or otherwise in connection
with the agreements and transactions contemplated by this Agreement, as fully to
all intents and purposes as such Selling Shareholder might or could do in
person, including:

 

(a)                       deliver all notices required to be delivered by such
Selling Shareholder under this Agreement, including any notice of a claim for
which indemnification is sought under this Agreement;

 

(b)                       receive all notices required to be delivered to such
Selling Shareholder under this Agreement, including any notice of a claim for
which indemnification is sought under this Agreement;

 

(c)                        take any and all action on behalf of such Selling
Shareholder from time to time as the Seller Shareholder Representative may deem
necessary or desirable to defend, pursue, resolve and/or settle disputes or
claims under this Agreement, including claims for indemnification under this
Agreement;

 

(d)                       vote or consent on behalf of the Selling Shareholders
with respect to matters under this Agreement or the transactions contemplated
hereby; and

 

(e)                        engage and employ agents and representatives
(including accountants, legal counsel and other professionals) and to incur such
other expenses as deemed necessary or prudent in connection with the
administration of the foregoing.

 

Each Selling Shareholder grants unto said attorney-in-fact and agent full power
and authority to do and perform each and every act and thing necessary or
desirable to be done in connection with the transactions contemplated by this
Agreement, as fully to all intents and purposes as the undersigned might or
could do in person, hereby ratifying and confirming all that the Seller

 

49

--------------------------------------------------------------------------------


 

Shareholder Representative may lawfully do or cause to be done by virtue
hereof.  The foregoing authorization is granted and conferred in consideration
for the various agreements and covenants of the Selling Shareholders and each
Selling Shareholder, by executing this Agreement, agrees that such agency, proxy
and power of attorney are coupled with an interest, and are therefore
irrevocable without the consent of the Seller Shareholder Representative and
Buyer, and shall survive the death, incapacity or bankruptcy of such Selling
Shareholder.  Each Selling Shareholder acknowledges and agrees that upon
execution of this Agreement, any delivery by the Seller Shareholder
Representative of any waiver, amendment, agreement, opinion, certificate or
other document executed by the Seller Shareholder Representative or any decision
made by the Seller Shareholder Representative pursuant to the authority
conferred upon such Seller Shareholder Representative pursuant to this Section,
such Person shall be bound by such document or decision as fully as if such
Selling Shareholder had executed and delivered such document or made such
decision.  Any actions permitted to be taken by the Seller Shareholder
Representative hereunder shall require the consent or action of both Seller
Shareholder Representative; provided, further, if at any time there is only one
person or entity serving as Seller Shareholder Representative, action taken by
him, her or it shall be sufficient to constitute any action required or
permitted to be taken by jointly the Seller Shareholder Representative pursuant
to this Agreement.  Notwithstanding the foregoing, Buyer shall be entitled to
rely on any representation made to it by any Seller Shareholder Representative
with respect to such Seller Shareholder Representative’s authority to act
pursuant to this Section.

 

9.2                              Replacement of the Seller Shareholder
Representative.

 

Upon the disability or incapacity of either of the initial Seller Shareholder
Representative appointed pursuant to this Section above, each Selling
Shareholder acknowledges and agrees that such Seller Shareholder
Representative’s legal representative, as the case may be, shall appoint a
replacement reasonably believed by such person (and reasonably approved by
Buyer) as capable of carrying out the duties and performing the obligations of
the Seller Shareholder Representative hereunder within thirty (30) days.  In the
event that either of the Seller Shareholder Representatives resigns for any
reason, the Seller Shareholder Representative shall, subject to Buyer’s
approval, select another representative to fill such vacancy.  Any substituted
representative shall be deemed a Seller Shareholder Representative for all
purposes of this Agreement.

 

9.3                              Actions of the Seller Shareholder
Representative; Liability of the Seller Shareholder Representative

 

Each Selling Shareholder agrees that Buyer shall be entitled to rely on any
action taken by the Seller Shareholder Representative on behalf of the Selling
Shareholders pursuant to this Section above (each, an “Authorized Action”), and
that each Authorized Action shall be binding on each Selling Shareholder as
fully as if such Selling Shareholder had taken such Authorized Action.  Buyer
agrees that the Seller Shareholder Representative shall have no liability to
Buyer for any Authorized Action, except to the extent that such Authorized
Action is found by a final order of a court of competent jurisdiction to have
constituted willful misconduct.  Each Selling Shareholder, severally and not
jointly, on a pro-rata basis based on his respective Pro Rata Share, agrees to
pay, and to indemnify and hold harmless,  the Buyer from and against any Loss or
Losses that the Buyer may suffer, sustain, or become subject to as the result of
any claim by any Person that an Authorized Action is not binding on, or
enforceable against, the Selling Shareholder s (and each Selling Shareholder
expressly waives and disclaims any such claim against the Buyer ).  In addition,
the Selling Shareholders hereby release and discharge Buyer from and against any
liability arising out of or in connection with either of the Seller Shareholder
Representative’s

 

50

--------------------------------------------------------------------------------


 

failure to distribute any amounts received by the Seller Shareholder
Representative on the Selling Shareholder s’ behalf to the Selling Shareholders.

 

*   *   *   *   *

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Share Purchase Agreement as
of the date first above written.

 

 

 

VIRTUSA INTERNATIONAL B.V.

 

 

 

 

 

\s\ Shanaka Jayawardena

 

Name:

Shanaka Jayawardena

 

 

 

 

 

 

 

 

\s\ Bart de Sonnaville

 

Name:

Bart de Sonnaville

 

 

 

 

 

 

 

SELLING SHAREHOLDERS

 

 

 

 

 

 

 

TRADECHANNEL HOLDING AB

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson

 

 

 

 

WIENER INVEST AB

 

 

 

 

 

\s\ Joakim Wiener

 

Name:

Joakim Wiener

 

 

 

 

M. AUGUSTSSON HOLDING AB

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Mats Augustsson, by power of attorney)

 

 

 

 

GRUNDBULTEN 8312 AB (under name change to Ringblom AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Jan

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Ringblom, by power of attorney)

 

 

 

NEWCO 3855 AB (under name change to Fredrik Höglund AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Fredrik Höglund, by power of attorney)

 

 

 

 

CDSL CONSULTING AB

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Daniel Alenius, by power of attorney)

 

 

 

 

CRONE HOLDING AB

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Henrik Crone, by power of attorney)

 

 

 

 

GRUNDBULTEN 8216 AB (under name change to Jakob Horn AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Jakob Horn, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Peter Bergström, by power of attorney)

 

 

 

 

GRUNDBULTEN 8320 AB (under name change to Walltott Consulting AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Göran Walltott, by power of attorney)

 

 

 

 

VPR SE 1067 AB (under name change to KH IT AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Klas Händel, by power of attorney)

 

 

 

 

GRUNDBULTEN 8268 AB (under name change to Blåport Invest AB)

 

53

--------------------------------------------------------------------------------


 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Mazella Nordmark, by power of attorney)

 

 

 

 

GRUNDBULTEN 8266 AB (under name change to Edsviken Invest AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Tomas Johansson, by power of attorney)

 

 

 

 

GRUNDBULTEN 8289 AB (under name change to Jiber Consulting AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Jan Befring, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Anders Nyström, by power of attorney)

 

 

 

 

GRUNDBULTEN 8205 AB (under name change to F. Augustsson AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Fredrik Augustsson, by power of attorney)

 

 

 

 

GRUNDBULTEN 8223 AB (under name change to Ismail Rahali AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Ismail Rahali, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Per Liljestrand, by power of attorney)

 

 

 

 

GRUNDBULTEN 8308 AB (under name change to Malo Consulting AB)

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Martin Lorentzson, by power of attorney)

 

54

--------------------------------------------------------------------------------


 

 

E. WALLIN HOLDING AB

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Erik Wallin, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Michael Kicklighter, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Fredrik Tölldén, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name: 

Roland Nilsson (for and on behalf of Niclas Johansson, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Daniel Tano, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Torbjörn Pejer, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Rogier van Schaik, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Lars Brown, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Martin Lehto, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Mats

 

55

--------------------------------------------------------------------------------


 

 

Hovelius, by power of attorney)

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Magnus Hacker, by power of attorney)

 

 

 

 

 

 

 

 

\s\ Roland Nilsson

 

Name:

Roland Nilsson (for and on behalf of Johan Lindström, by power of attorney)

 

56

--------------------------------------------------------------------------------